--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
BY AND BETWEEN
 
COGENTIX MEDICAL, INC.,
 
AND
 
ACCELMED GROWTH PARTNERS, L.P.
 
 

--------------------------------------------------------------------------------

 
Dated as of September 7, 2016
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
       
1.
PURCHASE AND SALE OF SECURITIES
1
 
1.1.
Purchased Shares
1
 
1.2.
Closing
1
 
1.3.
Payment of Purchase Price; Delivery of Security
2
       
2.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
2
 
2.1.
Organization and Qualification
2
 
2.2.
Authorization; Enforcement; Validity
3
 
2.3.
Issuance of Purchased Shares
4
 
2.4.
No Conflicts
4
 
2.5.
Consents
4
 
2.6.
Acknowledgment Regarding Buyer’s Purchase of Purchased Shares
4
 
2.7.
No General Solicitation; Placement Agent’s Fees
5
 
2.8.
No Integrated Offering
5
 
2.9.
Application of Takeover Protections; Rights Agreement
5
 
2.10.
SEC Documents; Financial Statements
5
 
2.11.
Absence of Certain Changes
6
 
2.12.
No Undisclosed Events, Liabilities, Developments or Circumstances
7
 
2.13.
Conduct of Business; Regulatory Permits
7
 
2.14.
Foreign Corrupt Practices
8
 
2.15.
Sarbanes-Oxley Act
8
 
2.16.
Transactions With Affiliates
8
 
2.17.
Equity Capitalization
8
 
2.18.
Indebtedness and Other Contracts
9
 
2.19.
Absence of Litigation
9
 
2.20.
Insurance
10
 
2.21.
Employee Relations
10
 
2.22.
Pensions
11
 
2.23.
Personal Property
11
 
2.24.
Real Property
11
 
2.25.
Intellectual Property Rights
12
 
2.26.
FDA
13
 
2.27.
Healthcare Matters
15
 
2.28.
Environmental Laws
16
 
2.29.
Product Liability and Warranty
16
 
2.30.
Data Privacy
17
 
2.31.
Tax Status
17
 
2.32.
Internal Accounting and Disclosure Controls
18
 
2.33.
Off Balance Sheet Arrangements
19
 
2.34.
Investment Company Status
19
 
2.35.
Acknowledgement
19
 
2.36.
Manipulation of Price
19
 
2.37.
U.S. Real Property Holding Corporation
19

 
-i-

--------------------------------------------------------------------------------

     
Page
         
2.38.
Registration Eligibility
19
 
2.39.
Transfer Taxes
19
 
2.40.
Shell Company Status
20
 
2.41.
Illegal or Unauthorized Payments; Political Contributions
20
 
2.42.
Money Laundering
20
 
2.43.
Registration Rights
20
 
2.44.
Accounts Receivable
20
 
2.45.
Relationships with Customers and Suppliers
20
 
2.46.
Incentive Plan
20
 
2.47.
Acknowledgement
21
       
3.
BUYER’S REPRESENTATIONS AND WARRANTIES
21
 
3.1.
Organization; Authority
21
 
3.2.
No Public Sale of Distribution
21
 
3.3.
Accredited Investor Status
21
 
3.4.
Reliance on Exemptions
21
 
3.5.
Information
21
 
3.6.
No Governmental Review
22
 
3.7.
Transfer or Resale
22
 
3.8.
Validity; Enforcement
22
 
3.9.
No Conflicts
22
 
3.10.
Availability of Funds
23
 
3.11.
Manipulation of Price
23
 
3.12.
Illegal or Unauthorized Payments; Political Contributions
23
 
3.13.
Money Laundering
23
 
3.14.
Legends
23
 
3.15.
Ownership of Common Stock
23
 
3.16.
Foreign Investors
24
       
4.
COVENANTS
24
 
4.1.
Best Efforts
24
 
4.2.
Corporate Examinations and Investigations
24
 
4.3.
Proxy Statement; Other Required Company Filing; Company Stockholders Meeting
25
 
4.4.
Form D and Blue Sky
27
 
4.5.
Reporting Status
27
 
4.6.
Use of Proceeds
27
 
4.7.
Financial Information
27
 
4.8.
Listing
27
 
4.9.
Disclosure of Transactions and Other Material Information
28
 
4.10.
Conduct of Business
28
 
4.11.
Buyer Protective Provisions
29
 
4.12.
Additional Offering
29
 
4.13.
No Solicitation
30
 
4.14.
Passive Foreign Investment Company
32
 
4.15.
Chairman of the Board; Options
32
 
4.16.
Bylaws and Certificate of Incorporation
32

 
-ii-

--------------------------------------------------------------------------------

     Page      
5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND
32
 
5.1.
Legends
32
 
5.2.
Removal of Legends
33
       
6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL
33
     
7.
CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE
34
     
8.
TERMINATION
36
 
8.1.
Termination
36
 
8.2.
Consequences of Termination.
37
       
9.
MISCELLANEOUS
38
 
9.1.
Governing Law; Jurisdiction; Jury Trial
38
 
9.2.
Counterparts
38
 
9.3.
Headings; Gender
38
 
9.4.
Severability
38
 
9.5.
Entire Agreement; Amendments
39
 
9.6.
Notices
39
 
9.7.
Successors and Assigns
41
 
9.8.
No Third Party Beneficiaries
41
 
9.9.
Survival
41
 
9.10.
Further Assurances
41
 
9.11.
Indemnification
41
 
9.12.
Fees and Expenses
42
 
9.13.
Construction
42
 
9.14.
Remedies
42
 
9.15.
Exercise of Right
42

 

Schedules
Schedule 2 – Company Disclosure Schedule
Schedule 4.16.2 – Amended and Restated Bylaws
Schedule 4.16.3 – Amended and Restated Certificate of Incorporation
Schedule 7.1.2 – Note Exchange Agreement
Schedule 7.1.3 – Voting Agreement
Schedule 7.1.4 – Registration Rights Agreement

 
-iii-

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 7,
2016, is entered into by and between Cogentix Medical, Inc., a Delaware
corporation (the “Company”), and Accelmed Growth Partners, L.P., a Cayman Island
exempted limited partnership (“Buyer”).


RECITALS


A.            The Company has outstanding shares of common stock, par value
$0.01 per share (the “Common Stock”), which shares of Common Stock are currently
traded on the Nasdaq Capital Market (the “Principal Market”).


B.            The Company and Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506
of Regulation D (“Regulation D”) as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the 1933 Act.


C.            Buyer wishes to purchase, and the Company wishes to issue and
sell, upon the terms and conditions stated in this Agreement, shares of Common
Stock of the Company as further specified herein.


D.            The Board of Directors of the Company (the “Board”) has approved
this Agreement, the other Transaction Documents, and the transactions
contemplated hereby and thereby.


E.            The defined terms contained herein are defined in the Index of
Defined Terms attached hereto.


AGREEMENT


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Buyer hereby agree
as follows:



1. PURCHASE AND SALE OF SECURITIES.



1.1.          Purchased Shares.  At the Closing, subject to the satisfaction (or
waiver) of the conditions set forth in Section 6 and Section 7 below, the
Company shall issue and sell to Buyer, and Buyer shall purchase from the
Company, 16,129,033 shares of Common Stock of the Company (the “Purchased
Shares”) for an aggregate purchase price of twenty five million dollars
($25,000,000) (the “Purchase Price”), reflecting a price per share of $1.55
(rounded up to nearest number of whole shares).
 
1.2.          Closing.  The closing (the “Closing”) of the purchase of the
Purchased Shares by Buyer as contemplated by this Agreement shall occur at the
offices of Pepper Hamilton LLP, 1313 North Market Street, Suite 5100,
Wilmington, Delaware 19801 or by an exchange of signature pages by fax or email,
unless another place or method is agreed to by the Company and Buyer.  The date
and time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York time,
on the first (1st) Business Day on which the conditions to the Closing set forth
in Section 6 and Section 7 below are satisfied or waived (or such later date as
is mutually agreed to by the Company and Buyer).  As used herein, “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.
 

--------------------------------------------------------------------------------

1.3.          Payment of Purchase Price; Delivery of Security.  On the Closing
Date, (i) Buyer shall pay the Purchase Price to the Company for the Purchased
Shares by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions and (ii) the Company shall issue to Buyer
the Purchased Shares registered in the name of Buyer, and evidenced by a stock
certificate delivered at Closing in the manner set forth in Section 5.1.



2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants to Buyer the matters set forth in this
Section 2, as may be qualified by the corresponding section of the disclosure
schedule delivered by the Company to Buyer (the “Company Disclosure Schedule”). 
These representations and warranties, and the information set forth in the
Company Disclosure Schedule, are current as of the date of this Agreement,
except to the extent that a representation, warranty or section of the Company
Disclosure Schedule expressly states that such representation or warranty, or
information in such section of the Company Disclosure Schedule, is current only
as of an earlier date.


2.1.          Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite power and authorization to own its properties
and to carry on its business as now being conducted and as presently proposed to
be conducted.  The Company has no subsidiaries other than Machida Incorporated,
a Delaware corporation, Uroplasty, LLC, a Delaware limited liability company
(“LLC”), Uroplasty B.V., an entity incorporated in the Netherlands (“BV”), and
Uroplasty Ltd., an entity incorporated in the United Kingdom (“Ltd”, and
together with Machida Incorporated, LLC and BV, the “Subsidiaries”).  Each of
the Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation (or formation, as applicable),
and has the requisite power and authorization to own its properties and to carry
on its business as now being conducted and as presently proposed to be
conducted.  The Company and each of the Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (ii) the authority or ability of the Company
to perform any of its obligations under any of the Transaction Documents;
provided, however, that any effect, to the extent resulting from any of the
following, in and of itself or themselves, shall not constitute, and shall not
be taken into account in determining whether there has been or will be, a
Material Adverse Effect:  (i) changes in general economic, regulatory or
political conditions or changes generally affecting the securities or financial
markets; (ii) any action taken by the Company (or the failure by the Company to
take any action) at the request or direction of Buyer; (iii) any actions, suits,
claims, hearings, arbitrations, investigations or other proceedings relating to
or arising out of this Agreement or the transactions contemplated by this
Agreement by or before any governmental entity; (iv) a change in the market
price or trading volume of the Common Stock; (v) changes in general economic
conditions or changes affecting the industry in which the Company operates
generally (as opposed to Company-specific changes) so long as such changes do
not have a disproportionate effect on the Company and its Subsidiaries taken as
a whole; and (vi) any implementation or adoption after the date hereof by a
governmental authority of or changes or prospective changes in, applicable laws
or accounting rules, including generally accepted accounting principles or
interpretations thereof, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing.  The Subsidiaries are
wholly owned by the Company, the shares in the Subsidiaries are free and clear
of any encumbrances and no Person other than the Company has any rights
convertible or exercisable into equity interests in any of the Subsidiaries or
has claimed any encumbrance in respect of the shares in the Subsidiaries. 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.  The Company does
not have any equity interest in (or any right convertible or exercisable into
equity interest of) any entity other than the Subsidiaries.  Neither of the
Subsidiaries has any equity interest in (or any right convertible or exercisable
into equity interest of) any other entity.
 
-2-

--------------------------------------------------------------------------------

2.2.          Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into, and perform its
obligations under, this Agreement and the other Transaction Documents to which
it is a party, and to issue the Purchased Shares in accordance with the terms
hereof and thereof as applicable, subject to the receipt of the affirmative vote
of the holders of a majority of the votes cast at the Company Stockholders
Meeting (the “Company Stockholder Approval”).  The execution and delivery by the
Company of this Agreement and the other Transaction Documents to which it is a
party, and the consummation by the Company of the transactions contemplated
hereby and thereby, have been duly authorized by the Board and, other than the
filing with the SEC of one or more Registration Statements (as defined in the
Registration Rights Agreement) in accordance with the requirements of the
Registration Rights Agreement, a Form D with the SEC and any other filings as
may be required by any state securities agencies, no further filing, consent or
authorization is required by the Company, the Board or its stockholders or other
governing body, other than the Company Stockholder Approval.  This Agreement has
been, and the other Transaction Documents to which the Company is a party will
be, upon delivery at the Closing, duly executed and delivered by the Company,
and each constitutes, or when delivered in accordance with the terms hereof will
constitute, the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. “Transaction Documents”
means, collectively, this Agreement, the Voting Agreement, the Registration
Rights Agreement, and each of the other agreements and instruments entered into
or delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.
 
-3-

--------------------------------------------------------------------------------

2.3.          Issuance of Purchased Shares.  The issuance of the Purchased
Shares is (or will be prior to the Closing) duly authorized and, upon issuance
in accordance with the terms of the Transaction Documents, will be validly
issued, fully paid and non-assessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof.  Subject to the accuracy of the representations and warranties of Buyer
in this Agreement, the offer and issuance by the Company of the Purchased Shares
is exempt from registration under the 1933 Act.


2.4.          No Conflicts.  Assuming receipt of the Company Stockholder
Approval, the execution, delivery and performance by the Company of the
Transaction Documents to which it is a party, and the consummation by the
Company of the transactions contemplated hereby and thereby, will not (i) result
in a violation of the Certificate of Incorporation of the Company, any capital
stock of the Company or Bylaws of the Company, (ii) materially conflict with, or
constitute a material default (or an event which with notice or lapse of time or
both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture or instrument to which the Company is a party, or (iii) assuming the
accuracy of the representations and warranties of Buyer set forth herein, result
in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, foreign, federal and state securities laws and
regulations and the rules and regulations of the Principal Market) applicable to
the Company or by which any property or asset of the Company is bound and which
will have a Material Adverse Effect.


2.5.          Consents.  The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with (other than
the filing with the SEC of one or more Registration Statements in accordance
with the requirements of the Registration Rights Agreement, a Form D with the
SEC, obtaining the Company Stockholder Approval, the filings required pursuant
to Sections 4.3 and 4.9, and any other filings, notices or applications as may
be required by any state securities agencies), any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under, or
contemplated by, the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. Assuming the Company Stockholder Approval is obtained,
there is no requirement for the Company to obtain approval of the Principal
Market for listing or trading of the “Registrable Securities” (as defined in the
Registration Rights Agreement) which constitute Common Stock.


2.6.          Acknowledgment Regarding Buyer’s Purchase of Purchased Shares. 
The Company acknowledges and agrees that Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that Buyer is not (i) an
officer or director of the Company, (ii) an “affiliate” (as defined in Rule 144)
of the Company or (iii) to its Knowledge, a “beneficial owner” of more than 10%
of the shares of Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act of 1934 as amended (the “1934 Act”)).  The Company further
acknowledges that Buyer is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by
Buyer or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to Buyer’s purchase of the Purchased Shares.  The Company further
represents to Buyer that the Company’s decision to enter into the Transaction
Documents to which it is a party has been based solely on the independent
evaluation by the Company and its representatives.
 
-4-

--------------------------------------------------------------------------------

2.7.          No General Solicitation; Placement Agent’s Fees.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Purchased Shares.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by Buyer or its investment advisor) relating to or
arising out of the transactions contemplated hereby.  The Company has not
engaged any placement agent or other agent in connection with the offer or sale
of the Purchased Shares.


2.8.          No Integrated Offering.  None of the Company or any of its
affiliates, nor any Person acting on its behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Purchased Shares under the 1933 Act, whether through integration with
prior offerings or otherwise.  None of the Company, its affiliates nor any
Person acting on its behalf will take any action or steps that would require
registration of the issuance of any of the Purchased Shares under the 1933 Act
or cause the offering of any of the Purchased Shares to be integrated with other
offerings of securities of the Company (other than the Pell Debt Conversion).


2.9.          Application of Takeover Protections; Rights Agreement.  The
Company and the Board have taken all necessary action in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement) or other similar anti-takeover provision under the laws of
any jurisdiction applicable to the Company, the Certificate of Incorporation,
Bylaws or other organizational documents, or otherwise, which is or could become
applicable to Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Purchased Shares and Buyer’s ownership of the Purchased Shares.  Without
limiting the generality of the foregoing, the Board has approved Buyer becoming
an “interested stockholder” within the meaning of Section 203 of Delaware
General Corporation Law as a result of the transactions contemplated by this
Agreement.  The Company does not have any stockholder rights plans or similar
arrangements relating to accumulations of beneficial ownership of shares of
Common Stock or a change in control of the Company.


2.10.        SEC Documents; Financial Statements.  Except as set forth on
Section 2.10 of the Company Disclosure Schedule, since March 31, 2015, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act or has received an extension of such time of filing
(all of the foregoing filed prior to the date hereof and all exhibits and
appendices included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”).  The Company has delivered to Buyer or its
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system.  As of their respective dates, each of the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  As of their respective dates, the
financial statements of the Company included in the SEC Documents complied in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude the footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).
 
-5-

--------------------------------------------------------------------------------

2.11.        Absence of Certain Changes.  Since the date of the Company’s most
recent audited financial statements contained in a Form 10-K, except as
disclosed in the SEC Documents filed subsequent to such Form 10-K, there has
been no Material Adverse Effect.  Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K, the Company has not (i)
declared or paid any dividends, (ii) sold any assets outside of the ordinary
course of business or (iii) made any material capital expenditures, individually
or in the aggregate, outside of the ordinary course of business.  The Company
has not taken any steps to seek protection pursuant to any law or statute
relating to bankruptcy, insolvency, reorganization, receivership, liquidation or
winding up, nor does the Company have any Knowledge or reason to believe that
any of its creditors intend to initiate involuntary bankruptcy proceedings or
any actual Knowledge of any fact which would reasonably lead a creditor to do
so.  After giving effect to the transactions contemplated hereby to occur at or
prior to the Closing (including, for the avoidance of doubt, the Pell Debt
Conversion), (i) the Company will not be Insolvent and (ii) the Company has not
engaged in any business or in any transaction, and the Company is not about to
engage in any business or in any transaction, for which the Company’s remaining
assets constitute unreasonably small capital.  “Insolvent” means, (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness, (ii) the Company is unable to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured or (iii) the Company has
current plans to incur or believes that it will incur debts that would be beyond
its ability to pay as such debts mature.  “Indebtedness” means, with respect to
any Person, without duplication, (i) all obligations of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (iii) all guarantees and arrangements having the
economic effect of a guarantee of such Person of any other Indebtedness of any
other Person, (iv) obligations under letters of credit, bank guarantees and
other similar contractual obligations entered into by or on behalf of such
Person (in each case whether or not drawn, contingent or otherwise), (v)
liabilities related to the deferred purchase price of property or services
(including any earn-outs, contingent payments, seller notes or other similar
obligations in connection with the acquisition of a business) other than those
trade payables and accrued expenses incurred in the ordinary course of business,
(vi) liabilities pursuant to capitalized leases to the extent required to be
capitalized under generally accepted accounting principles, and (vii) net
liabilities arising out of interest rate and currency swap arrangements and any
other arrangements designed to provide protection against fluctuations in
interest or currency rates. On the Closing Date, the Company and the
Subsidiaries will not have any Indebtedness or other liabilities other than
Indebtedness and liabilities (i) set forth in the last Quarterly Report on Form
10-Q filed by the Company with the SEC, or (ii) meeting both of the following
conditions: (A) such Indebtedness or liabilities arose after the date of filing
with the SEC of the Company’s last Quarterly Report on Form 10-Q, and (A) were
incurred in the ordinary course of business of the Company and the Subsidiaries
and in compliance with the covenants and agreements of the Company contained
herein.
 
-6-

--------------------------------------------------------------------------------

2.12.        No Undisclosed Events, Liabilities, Developments or Circumstances. 
To the Company’s Knowledge, no event, liability, development or circumstance has
occurred or exists with respect to the Company, any of the Subsidiaries, or any
of their respective businesses, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise) that (i) would
be required to be disclosed by the Company under applicable securities laws on a
Registration Statement on Form S-1 filed with the SEC relating to an issuance
and sale by the Company of its Common Stock and which has not been publicly
announced, or (ii) would reasonably likely to have a Material Adverse Effect.


2.13.        Conduct of Business; Regulatory Permits.  The Company is not in
violation of any term of or in default under its Certificate of Incorporation,
any certificate of designation, or Bylaws.  Except as would not have a Material
Adverse Effect or as described in the NASDAQ Letters (as defined below), neither
the Company nor any of the Subsidiaries is in violation of any judgment, decree
or order or any statute, ordinance, rule or regulation applicable to the Company
or to such Subsidiary, and neither the Company nor any of the Subsidiaries will
conduct its business in violation of any of the foregoing.  Without limiting the
generality of the foregoing, except as described in the NASDAQ Letters, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no Knowledge of any facts or circumstances that
could reasonably lead to suspension of the Common Stock by the Principal Market
in the foreseeable future.  Since January 1, 2016, (i) the Common Stock has been
designated for quotation on the Principal Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the Principal Market and (iii) except
as described in the NASDAQ Letters, the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
of the Common Stock from the Principal Market.  Each of the Company and the
Subsidiaries possesses all certificates, authorizations and permits issued by
the appropriate regulatory authorities necessary to conduct its businesses,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
the Company has not received any written or oral notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit. The “NASDAQ Letters” means the letters dated as of May 31, 2016 and as
of July 21, 2016, delivered by the Principal Market to the Company.
 
-7-

--------------------------------------------------------------------------------

2.14.        Foreign Corrupt Practices.  Neither the Company nor any of the
Subsidiaries nor, to the Company’s Knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of the
Subsidiaries (as applicable) has, in the course of its actions for, or on behalf
of, the Company or any of the Subsidiaries (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.


2.15.        Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with all applicable requirements of the Sarbanes-Oxley Act of 2002 and
all applicable rules and regulations promulgated by the SEC thereunder.


2.16.        Transactions With Affiliates.  Except as set forth in the SEC
Documents and other than the Transaction Documents, none of the officers or
directors of the Company, and to the Company’s Knowledge, none of the employees
or affiliates of the Company is presently a party to any transaction with the
Company (other than for ordinary course services as employees, officers or
directors and immaterial transactions), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any such officer, director, employee or affiliate or, to the
Knowledge of the Company, any corporation, partnership, trust or other Person in
which any such officer, director, employee or affiliate has a substantial
interest or is an employee, officer, director, trustee or partner, in each case
that would be required to be disclosed pursuant to Regulation S-K promulgated
under the 1933 Act.


2.17.        Equity Capitalization.  As of the date hereof, the authorized
capital stock of the Company consists solely of (i) 100,000,000 shares of Common
Stock, of which 26,544,299 are issued and outstanding and (ii) 5,000,000 shares
of preferred stock, of which there are no issued and outstanding shares.  No
shares of Common Stock are held in treasury.  All of such outstanding shares are
duly authorized and have been validly issued and are fully paid and
non-assessable.  6,591,668 shares of the Company’s issued and outstanding Common
Stock on the date hereof are owned by Persons who are “affiliates” (as defined
in Rule 405 of the 1933 Act and calculated based on the assumption that only
officers, directors and holders of at least 10% of the Company’s issued and
outstanding Common Stock are “affiliates” without conceding that any such
Persons are “affiliates” for purposes of federal securities laws) of the
Company.  Except as set forth on Section 2.17 of the Company Disclosure Schedule
or pursuant to the Transaction Documents:  (i) to the Company’s Knowledge, no
Person owns 10% or more of the Company’s issued and outstanding shares of Common
Stock (calculated based on the assumption that all convertible securities,
whether or not presently exercisable or convertible, have been fully exercised
or converted (as the case may be) taking account of any limitations on exercise
or conversion (including “blockers”) contained therein without conceding that
such identified Person is a 10% stockholder for purposes of federal securities
laws); (ii) the Company’s capital stock is not subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company; (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue any capital
stock of the Company; (iv) there are no outstanding debt securities, preferred
stock, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or by which the Company is or
may become bound; (v) there are no financing statements securing obligations in
any amounts filed in connection with the Company with respect to any outstanding
Indebtedness; (vi) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
1933 Act (except pursuant to the Registration Rights Agreement); (vii) there are
no outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (viii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Purchased Shares; (ix) the Company has no stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement;
and (x) the Company does not have any liabilities or obligations required to be
disclosed in the SEC Documents which are not so disclosed in the SEC Documents,
other than those incurred in the ordinary course of the Company’s business and
which does not or would not reasonably be expected to have a Material Adverse
Effect.  The Company has furnished to Buyer true, correct and complete copies of
the Company’s Amended and Restated Certificate of Incorporation, as amended and
as in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Amended and Restated Bylaws, as amended and as in effect on the date
hereof (the “Bylaws”), and the terms of all securities convertible into, or
exercisable or exchangeable for, shares of Common Stock and the material rights
of the holders thereof in respect thereto.
 
-8-

--------------------------------------------------------------------------------

2.18.        Indebtedness and Other Contracts. The Company is not in violation
of any term of, or in default under, any contract, agreement or instrument
relating to any Indebtedness, except where such violations and defaults would
not result, individually or in the aggregate, in a Material Adverse Effect. 
Except as disclosed in the SEC Documents, the Company (i) does not have any
material outstanding Indebtedness or other material obligations and (ii) is not
a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would reasonably be expected to result in a Material Adverse Effect.


2.19.        Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by the Principal Market, any court, public
board, government agency, self-regulatory organization or body pending or, to
the Knowledge of the Company, threatened against or affecting the Company, the
Common Stock or any of the Company’s officers or directors which would be
reasonably likely to adversely affect the transactions contemplated by this
Agreement or would require disclosure in the SEC Documents, except as otherwise
disclosed in the SEC Documents or as set forth on Section 2.19 of the Company
Disclosure Schedule.  There has not been, and to the Knowledge of the Company,
there is not pending or contemplated, any investigation by the SEC involving the
Company or any current or former director or officer of the Company.  The SEC
has not issued any stop order or other order suspending the effectiveness of any
Registration Statement filed by the Company under the 1933 Act or the 1934 Act.
 
-9-

--------------------------------------------------------------------------------

2.20.        Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company is engaged.  The Company has
not been refused any insurance coverage sought or applied for, and the Company
has no reason to believe that it will be unable to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.


2.21.        Employee Relations.  Neither the Company nor any of the
Subsidiaries is a party to any collective bargaining agreement nor does it
employ any member of a union and there are no works councils or similar
representative bodies within the Company or any of the Subsidiaries. The Company
and each Subsidiary has in relation to each of its current employees, trade
unions, works councils and any other bodies representing employees, at all times
since March 31, 2015 complied in all material respects with its obligations
under applicable federal, state, local or foreign law, regulation, covenant,
collective bargaining agreements, reorganization plans or other rules on the
co-determination of employees or their representatives. The Company believes
that its relations with its employees are good. The Company and each Subsidiary
is in compliance in all material respects with its payment obligations to
current and former employees and to any relevant governmental or other social
security agencies or institutions. Except as would not have a Material Adverse
Effect, since March 31, 2015, there has not been any accident, illness or injury
which is not fully recovered or recoverable by insurance that is likely to give
rise to any liability vis-à-vis any current or former employee, independent
contractor or any other third party. No current executive officer (as defined in
Rule 501(f) promulgated under the 1933 Act) or other key employee of the Company
or any of the Subsidiaries has notified the Company or any of the Subsidiaries
that such officer or employee intends to leave the Company or any of the
Subsidiaries or otherwise terminate such officer’s or employee's employment with
the Company or any of the Subsidiaries. No current executive officer or other
key employee of the Company or any of the Subsidiaries is, to the Company’s
Knowledge,  in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, in each case with the Company or a Subsidiary, in each case, except as
would not reasonably be likely to result in a Material Adverse Effect.  Since
March 31, 2015, except as described in the SEC Documents, there has been no
dispute between the Company or any of the Subsidiaries and any of their current
or former employees and, to the Company’s Knowledge, there are no circumstances
that are likely to give rise to any such dispute, in each case, except as
described in the SEC Documents or as would not reasonably be likely to result in
a Material Adverse Effect. The Company and each of the Subsidiaries is in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Except as set forth in the SEC
Documents or as would not, individually or in the aggregate, have a Material
Adverse Effect, neither the Company nor any of the Subsidiaries has entered into
or made: (i) any agreement or arrangement currently in effect to make any
payment or to grant any loan or advance to any employee other than in respect of
salary or standard benefits; (ii) any agreement or arrangement currently in
effect with any employee that provides that a change of control or a change of
the management of the Company or any Subsidiary shall entitle such employee to
any payment or benefit whatsoever or entitling him to treat himself as redundant
or otherwise dismissed or released from any obligation; (iii) any commitment or
agreement currently in effect imposing an obligation on the Company or any
Subsidiary to change any terms of employment or working conditions or to
increase the rates of remuneration or to make any bonus or incentive payments or
any benefits in kind to any of its employees at any future date nor has the
Company or any Subsidiary announced or proposed any such commitment or
agreement; or (iv) any offer of an employment agreement to any person that is
outstanding.
 
-10-

--------------------------------------------------------------------------------

2.22.        Pensions. Except as set forth in Section 2.22 of the Company
Disclosure Schedule, neither the Company nor the Subsidiaries have obligations
in respect of any retirement benefits (including any pre-pension, early
retirement or similar benefits payable on or following retirement, termination
of employment, disability or death) for or in respect of any present or former
employee or managing director of the Company or any Subsidiary, and/or their
spouses or dependents.


2.23.        Personal Property.  Except as set forth in Section 2.23 of the
Company Disclosure Schedule, each of the Company and the Subsidiaries has good
and marketable title to its personal property owned by it which is material to
the business of the Company, in each case, free and clear of all liens,
encumbrances and defects except such as would not have a Material Adverse
Effect.


2.24.        Real Property.
 
2.24.1.          The Company and the Subsidiaries have good and marketable title
to and are the sole legal and beneficiary owners of the real property located at
Hofkamp 2, 6161 DC Geleen, the Netherlands (the “Owned Real Property”). The
Company has provided to the Buyer a true and correct copy of the Kadaster
relating to the Owned Real Property.


2.24.2.          Except for the Owned Real Property, neither the Company nor any
of the Subsidiaries owns any real property or has the obligation to acquire
title to any real property.


2.24.3.          Any real property and facilities held under lease by the
Company or any of the Subsidiaries (the “Rented Real Property” and together with
the Owned Real Property, the “Company Real Property”) are held by it under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company or any Subsidiary, as the case may be.


2.24.4.          Except as would not, individually or in the aggregate, have a
Material Adverse Effect:


2.24.4.1.  There are no liens or encumbrances affecting the Company Real
Property.


2.24.4.2.  The current use of the Company Real Property complies with every
prevailing zoning plan and planning permission. With respect to the Owned Real
Property, no planning permission has been suspended or remains unimplemented in
whole or in part and no planning application has been submitted that is awaiting
determination.
 
-11-

--------------------------------------------------------------------------------

2.24.4.3.  No real property owned, used or occupied by the Company or any of the
Subsidiaries, including the Company Real Property, is polluted or contains or
has contained asbestos.


2.24.4.4.  The Company and the Subsidiaries have observed the terms and
conditions of the leases of the Rented Real Property and none of the Company or
any of the Subsidiaries received a complaint regarding any alleged breach of any
such terms or conditions.


2.24.4.5.  No obligation exists for the Company or any Subsidiary to restore the
Rented Real Property in its original state.


2.25.        Intellectual Property Rights.


2.25.1.          The Company and its Subsidiaries own, or possess adequate
rights or licenses to use, all trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights necessary or material for use in their
respective businesses as now conducted (the “Company Intellectual Property”).


2.25.2.          Except as set forth on Section 2.25.2 of the Company Disclosure
Schedule, neither the Company nor any Subsidiary has assigned or licensed any
Company Intellectual Property to any third party.  Except as set forth in the
SEC Documents, the Company has not received any written notice or claim
challenging the ownership or possession of its rights to use the Company
Intellectual Property, or suggesting that any other Person has any claim of
legal or beneficial ownership with respect thereto.  Except as set forth in the
SEC Documents, the Company has not received any written notice challenging,
terminating, amending, or affecting the interest of the Company in the Company
Intellectual Property.


2.25.3.          The Company has taken all necessary actions deemed commercially
reasonable by the Company to maintain and protect the Company Intellectual
Property including, if and when applicable and required, the secrecy or
confidentiality thereof, to the extent any such actions may be taken by the
Company.  Except as would not have a Material Adverse Effect, all applicable
filing, examination, maintenance and legal fees due as of the date hereof in
connection with the Company Intellectual Property have been paid in full.


2.25.4.          Except as set forth in the SEC Documents, the Company has not
received written notice of a claim, nor does the Company have any Knowledge that
any of the Company Intellectual Property is invalid, unenforceable, or misused. 
As used in this Agreement, the term “Knowledge” of an entity means the knowledge
of any director, officer, general partner or manager of such entity, including
Knowledge that could have been obtained by any such director, officer, general
partner or manager of the entity following reasonable investigation of the
relevant matter.


2.25.5.          No Company Intellectual Property licensed to the Company, and,
to the Knowledge of the Company, no intellectual property licensed by the
Company is involved in any interference, reissue, reexamination, opposition or
cancellation proceeding or any other litigation or proceeding of any kind in the
United States or in any other jurisdiction.
 
-12-

--------------------------------------------------------------------------------

2.25.6.          Except as set forth on Section 2.25.6 of the Company Disclosure
Schedule, to the Knowledge of the Company, no third party has, will be or
currently is infringing, misappropriating, diluting or otherwise misusing any of
the Company Intellectual Property.


2.25.7.          To the Knowledge of the Company, the transactions contemplated
by this Agreement shall have no adverse effect on the right, title and interest
of the Company and in and to Company Intellectual Property.


2.25.8.          Except as disclosed to Buyer in writing prior to the date
hereof, all current employees and consultants of the Company have signed
agreements (for the benefit of the Company) containing confidentiality
provisions and invention assignment provisions.


2.25.9.          Except as set forth in the SEC Documents, the Company has not
received any written communications alleging, nor does the Company have any
Knowledge, that it has violated or, by conducting its business as currently
conducted is currently violating any of the intellectual property rights of any
other Person.  To the Company’s Knowledge, it is not necessary to the business,
as currently conducted, to obtain any other intellectual property rights from
any third Person other than those which are owned by or licensed to the Company
or are in the public domain.


2.25.10.        To the Company’s Knowledge and except as would not result in a
Material Adverse Effect, it is not necessary to the business, as currently
conducted, to utilize any intellectual property of any of its employees of the
Company made prior to their employment by the Company, except for inventions,
trade secrets or proprietary information that have been assigned or licensed to
the Company.


2.25.11.        Since the last filing by the Company of its Form 10-K through
the EDGAR system, there has not been any sale, assignment or transfer of
ownership interest in any Company Intellectual Property or other intangible
assets of the Company.


2.26.        FDA.  Except as set forth in the SEC Documents or as set forth on
Section 2.26 of the Company Disclosure Schedule:


2.26.1.     As to each product subject to the Food and Drug Administration
(“FDA”), any EU Regulatory Entity or any comparable foreign laws, rules and
regulations (such laws and regulations, “Medical Regulations”) that has been
developed, manufactured, tested, distributed and/or marketed by or on behalf of
the Company or the Subsidiaries (each such product, a “Company Product”), each
such Company Product has been developed, manufactured, tested, distributed and
marketed in compliance in all material respects with all applicable requirements
under the Medical Regulations, including those relating to registration and
listing, good manufacturing practice requirements, quality systems regulations,
labeling, advertising, record keeping and filing of required reports and
security.  The Company or the Subsidiaries have not received any written notices
from the FDA, any EU Regulatory Entity or any other governmental agency or third
party requiring the termination, suspension or modification of any, preclinical
or clinical studies or tests or alleging a violation of any applicable Medical
Regulations with all preclinical and clinical trials, Company Products or
proposed products. For purposes of this section 2.24, “EU Regulatory Entity”
means (a) the body which has the authority to act on behalf of a European Union
(EU) member state to ensure that the requirements of applicable medical device
directives are carried out in that particular member state (a “Competent
Authority”), (b) a certification organization which the Competent Authority of
an EU member state designates to carry out one or more of the conformity
assessment procedures according to the medical device directives, and (c) other
comparable governmental or non-governmental regulatory entities of an EU member
state.
 
-13-

--------------------------------------------------------------------------------

2.26.2.          The Company and the Subsidiaries have not had any Company
Product or manufacturing site subject to a governmental entity (including FDA or
any EU Regulatory Entity) shutdown or import or export prohibition, nor received
any notice of inspectional observations, “warning letters,” “untitled letters”
or, to the Knowledge of the Company, requests or requirements to make changes to
the operations of the Company’s business or the Company Products that if not
complied with would reasonably be expected to materially adversely affect the
operations of the Company’s business, or similar correspondence or written
notice from the FDA, an EU Regulatory Entity or other governmental entity in
respect of the Company’s business and alleging or asserting noncompliance with
any applicable Medical Regulations, laws, governmental permits or such requests
or requirements of a governmental entity, and, to the Knowledge of the Company,
none of the FDA, any EU Regulatory Entity or any other governmental entity is
considering such action. No Company Product or other safety report with respect
to the Company or the Company Products has been reported by the Company, and to
the Knowledge of the Company, no Company Product or other safety report is under
investigation by any governmental entity with respect to the Company Products or
the Company’s business.  Neither the Company nor the Subsidiaries have received
any written notices from the FDA, any EU Regulatory Entity or any other
governmental agency or third party requiring termination, suspension or
modification of any preclinical or clinical studies or tests or alleging a
violation of any applicable laws or regulations in connection with all
preclinical and clinical trials, Company Products or proposed products.


2.26.3.          The Company and the Subsidiaries have filed or caused to be
filed all required notices and other reports, including adverse experience
reports, with respect to all preclinical and clinical trials with respect to the
Company Products, except where such failure to file would not have a Material
Adverse Effect.


2.26.4.          The Company and the Subsidiaries, or its designated agents, own
or have the right to use all regulatory documents, including all correspondence
and reports made to governmental authorities, with respect to the Company
Products or currently proposed products of the Company, except whether the
failure to own or use such documents would not have a Material Adverse Effect.


2.26.5.          Neither the Company nor any of the Subsidiaries, nor to the
Company’s Knowledge, any Person that manufactures, tests or distributes any
Company Product on behalf of the Company has made with respect to any Company
Product, an untrue statement of a material fact or fraudulent statement to the
FDA, any EU Regulatory Entity or any other state or foreign regulatory authority
or failed to disclose a material fact required to be disclosed to the FDA, any
EU Regulatory Unit or any other state or foreign regulatory authority.
 


-14-

--------------------------------------------------------------------------------

2.26.6.          The Company has not, and has not received written notice that
any Person that manufactures, tests or distributes any Company Product or
proposed product on behalf of the Company has, engaged in any conduct for which
debarment is mandated by 21 U.S.C. §335a(a) or any similar state or foreign law
or regulation or authorized by 21 U.S.C. §335a(b) or any similar state or
foreign law or regulation.


2.26.7.          Where and when applicable, the Company has been, and has not
received written notice that any Person that manufactures, tests or distributes
any Company Product or proposed product on behalf of the Company has not been,
in substantial compliance with the Medicare Anti-kickback Statute, 42 U.S.C.
§1320a-7b(b) and implementing regulations codified at 42 C.F.R. §1001 and with
all similar state or foreign laws and regulations.


2.27.        Healthcare Matters.  Each of the Company and the Subsidiaries and
the operations thereof are and have been in compliance in all material respects
with all Healthcare Laws.  “Healthcare Laws” means all legal requirements and
government orders governing, regulating, restricting or relating or pertaining
to the manufacturing, testing, distribution, sale, marketing or advertising,
ordering or referring of, or the billing, coding or payment for, medical devices
that are applicable to the business of Company or the Subsidiaries, including
without limitation all (i) statutes, rules, regulations and other legal
requirements governing the operation and administration of Medicare, Medicaid or
other government healthcare programs, (ii) the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b), the federal Stark Law (42 U.S.C. § 1395nn), the federal
civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the federal Civil Monetary
Penalties Law (42 U.S.C. § 1320a-7a), the federal Exclusion Laws (42 U.S.C. §
1320a-7), the Federal Health Care Fraud Law (18 U.S.C. § 1347) and or any
comparable U.S., European Union, or other foreign laws, rules and regulations
relating to self-referral, anti-kickback, illegal remuneration, fraud and abuse
or the defrauding of or making or presenting of any false claim, false statement
or misrepresentation of material facts to any federal government programs or
other third-party payor, (iii) to the extent not otherwise defined as Medical
Regulations in Section 2.24.1 of this Agreement, the Federal Food, Drug and
Cosmetic Act, as amended, and the rules and regulations of the U.S. Food and
Drug Administration, and comparable laws, rules or regulations of any EU
Regulatory Entity or other state or foreign regulatory body, (iv) laws
pertaining to the privacy or security of protected health information within the
meaning of the Health Insurance Portability and Accountability Act of 1996,
Public Law 104-191 (1996) (“HIPAA”), the Health Information Technology for
Economic and Clinical Health Act, enacted as Title XIII of the American Recovery
and Reinvestment Act of 2009, Public Law 111-005 (2009) (“HITECH”), and similar
privacy laws, and (v) all applicable rules and regulations promulgated under,
and state, local and foreign legal requirements that address the subject matter
of, any of the foregoing.


2.27.1.     There is, and has been, no action pending, or, to Company’s
Knowledge, any action threatened in writing, alleging noncompliance with any
Healthcare Law by any of (i) the Company, (ii) the Subsidiaries or (iii) their
respective members, shareholders, owners, directors, managers, officers,
employees, or to Company’s Knowledge, independent contractors or agents,
relating to the business of the Company or the Subsidiaries, except such as
would not reasonably be likely to result in a Material Adverse Effect.  None of
the Company or the Subsidiaries has received or been served in the last five (5)
years with any search warrant, subpoena, civil investigative demand, contact
letter or other written notice from any governmental authority or governmental
or private third-party payor alleging any or relating to any alleged material
violation by any of the Company of the Subsidiaries of any Healthcare Law.
 
-15-

--------------------------------------------------------------------------------

2.27.2.     None of the Company or the Subsidiaries is or has been: (i)
excluded, debarred or suspended from participation in any governmental
healthcare program or other third-party payor plan or program, or any federal or
state governmental procurement or non-procurement program; (ii) convicted of any
criminal offenses relating to the delivery of an item or service under any
governmental healthcare program or other third-party payor plan or program,
fraud, theft, embezzlement, breach of fiduciary responsibility or other
financial misconduct in connection with the delivery of a healthcare item or
service or with respect to any act or omission under any governmental healthcare
program or other third-party payor plan or program, or interference with or
obstruction of any investigation into any criminal offense; (iii) subject to any
governmental order of, or any criminal, civil or administrative fine, assessment
or penalty imposed by, any governmental authority with respect to any
governmental healthcare program or other third-party payor plan or program; nor
(iv) party to any corporate integrity agreement, deferred prosecution agreement
or similar agreement, or subject to any reporting obligations relating to the
provision of any healthcare goods or services or the payment therefor pursuant
to any settlement agreement, with the Office of the Inspector General, U.S.
Department of Health and Human Services, U.S. Department of Justice or other
governmental authority; nor is any of the foregoing pending or, to the Company’s
Knowledge, threatened.


2.28.        Environmental Laws.  Each of the Company and the Subsidiaries  (i)
is in compliance with all Environmental Laws, (ii) has received all permits,
licenses or other approvals required of them under applicable Environmental Laws
to conduct its businesses and (iii) is in compliance with all terms and
conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. “Environmental Laws” means all federal, state, local or foreign
laws relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.


2.29.        Product Liability and Warranty. Except as set forth on Section 2.29
of the Company Disclosure Schedule. each product or service sold, manufactured,
designed, packaged, distributed, leased, provided or otherwise delivered by the
Company or the Subsidiaries has been in conformity, in all material respects,
with all applicable laws, contractual commitments and all express and implied
warranties, and neither the Company or any of the Subsidiaries has any material
liability (and, to the Company’s Knowledge, there is no, basis for any, present
or future action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand against, or recall by, the Company) for replacement or repair of
any such products or services or other damages in connection therewith.  Except
as set forth on Section 2.29 of the Company Disclosure Schedule, to the
Company’s Knowledge, there is no, basis for any, present or future action
against the Company giving rise to any material liability, arising out of
product liability obligations or claims, or any injury to Person or property, in
each case as a result of the ownership, possession or use of a product or
service manufactured, sold, designed, packaged, distributed, leased, delivered
or provided by the Company.


-16-

--------------------------------------------------------------------------------

2.30.        Data Privacy. In connection with its collection, storage, transfer
(including, without limitation, any transfer across national borders) and/or use
of any personally identifiable information from any individuals, including,
without limitation, any customers, prospective customers, employees and/or other
third parties (collectively “Personal Information”), the Company and the
Subsidiaries are and have been, to the Company’s Knowledge, in compliance in all
material respects with all applicable laws in all relevant jurisdictions, the
Company’s privacy policies and the requirements of any contract or codes of
conduct to which the Company is a party.  The Company and the Subsidiaries have
commercially reasonable physical, technical, organizational and administrative
security measures and policies in place to protect all Personal Information
collected by it or on its behalf from and against unauthorized access, use
and/or disclosure.  The Company and the Subsidiaries have been, to the Company’s
Knowledge, in compliance in all material respects with all laws relating to data
loss, theft and breach of security notification obligations.


2.31.        Tax Status.  Except as set forth on Section 2.31 of the Company
Disclosure Schedule:


2.31.1.          The Company and the Subsidiaries (i) have timely made or filed
all non-U.S., U.S. federal, state, local and other income and other material tax
returns, reports and declarations required by any jurisdiction to which the
Company and any of its Subsidiaries are subject (and each such tax return,
report or declaration is correct and complete in all material respects), (ii)
have timely paid all income and other material taxes, governmental assessments
and charges due (whether or not shown on any return, report or declaration),
other than any such taxes being contested in good faith by appropriate
proceedings, and (iii) have set aside adequate reserves in accordance with
generally accepted accounting principles for taxes being contested as described
in clause (ii).


2.31.2.          The Company and its Subsidiaries have not received written
notice of unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction.


2.31.3.          There is no action, audit, dispute or claim now pending, or
proposed or threatened in writing, against or with respect to the Company or any
of its Subsidiaries with respect to taxes.


2.31.4.          No written claim has been made by a taxing authority in a
jurisdiction where any of the Company or its Subsidiaries do not file tax
returns that any of them is or may be subject to taxation by that jurisdiction.
 
-17-

--------------------------------------------------------------------------------

2.31.5.          There are no liens on any of the stock or assets of any of the
Company or its Subsidiaries with respect to taxes (other than for taxes not yet
due and payable or for which adequate reserves are provided for in the SEC
Documents).


2.31.6.          Each of the Company and its Subsidiaries (i) has withheld and
timely paid all material taxes required to have been withheld and paid, (ii) is
not subject to a waiver of any statute of limitations in respect of taxes or any
extension of time with respect to a tax assessment or deficiency that is still
in effect, (iii) is not subject to any private ruling or closing agreement with
a taxing authority, and (iv) is not a party to a tax allocation or sharing
agreement (other than the indemnification and gross-up provision of the
Company’s credit facilities and similar provisions of any other agreement
entered into in the ordinary course of business, the principal purpose of which
is not related to taxes).


2.31.7.          None of the Company or its Subsidiaries (i) has liability for
the taxes of another person (other than the Company or its Subsidiaries) as
transferee, successor, by contract or pursuant to law, or (ii) will be required
to include any item of income in taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any intercompany
transaction, excess loss account, prepaid amount, cancellation of indebtedness
income (other than such income arising from the Pell Debt Conversion), or change
of accounting method, except to the extent that the liability or inclusion of
income, as applicable, would not result in a Material Adverse Effect.


2.31.8.          Neither BV nor Ltd (i) has, or has had, an investment in
“United States property” within the meaning of Section 956(c) of the Code, (ii)
has been engaged in the conduct of a trade or business within the United States,
or (iii) is operated in such a manner as to qualify as a passive foreign
investment company, as defined in Section 1297 of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”), except, in any case, to the extent that such
investment, conduct, or operation, as applicable, would not result in a Material
Adverse Effect.


2.31.9.          BV is treated as a corporation for US federal income tax
purposes.  Ltd is treated as a corporation for US federal income tax purposes. 
LLC is treated as a disregarded entity for federal income tax purposes.


2.32.        Internal Accounting and Disclosure Controls.  Except as provided on
Section 2.32 of the Company Disclosure Schedule, the Company maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the 1934 Act) that is sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the 1934 Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  The Company has not received any notice or correspondence from any
accountant or other Person relating to any potential material weakness or
significant deficiency in any part of the internal controls over financial
reporting of the Company.  There are no material disagreements presently
existing, or reasonably anticipated by the Company to arise, between the
accountants and lawyers presently employed by the Company.
 
-18-

--------------------------------------------------------------------------------

2.33.        Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its 1934 Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.


2.34.        Investment Company Status.  The Company is not, and upon
consummation of the sale of the Purchased Shares will not be, an “investment
company,” an affiliate of an “investment company,” a company controlled by an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.


2.35.        Acknowledgement.  The Company acknowledges that sales of shares of
Common Stock by Buyer following the effectiveness of the Registration Statement
or pursuant to Rule 144 or otherwise pursuant to an exemption from registration
may reduce the price of the Common Stock.  None of the foregoing shall
constitute a breach of this Agreement or any other obligation of Buyer.


2.36.        Manipulation of Price.  The Company has not, and, to the Knowledge
of the Company, no Person acting on its behalf has, directly or indirectly, (i)
taken any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Purchased Shares, (ii) sold, bid for, purchased, or paid
any compensation for soliciting purchases of, any of the Purchased Shares, or
(iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company.


2.37.        U.S. Real Property Holding Corporation.  The Company is not and has
not ever been a U.S. real property holding corporation within the meaning of
Section 897 of the Code, and the Company shall so certify upon Buyer’s request.


2.38.        Registration Eligibility.  The Company is, and on the date of
filing of the Registration Statement will be, eligible to register the resale of
the Purchased Shares by Buyer on Form S-3.


2.39.        Transfer Taxes.  On the Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the issuance, sale and transfer of the Purchased Shares to be
sold to Buyer hereunder will be, or will have been, fully paid or provided for
by the Company, and all laws imposing such taxes will be or will have been
complied with.
 
-19-

--------------------------------------------------------------------------------

2.40.        Shell Company Status.  The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).


2.41.        Illegal or Unauthorized Payments; Political Contributions.  Neither
the Company nor, to the Company’s Knowledge, any of the officers, directors,
employees, agents or other representatives of the Company or any other business
entity or enterprise with which the Company is or has been affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable law, (a) as a kickback or bribe to any Person or (b)
to any political organization, or the holder of or any aspirant to any elective
or appointive public office except for personal political contributions not
involving the direct or indirect use of funds of the Company.


2.42.        Money Laundering.  The Company is in compliance with, and have not
previously violated, the USA Patriot Act of 2001 and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, without
limitation, the laws, regulations and executive orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, without
limitation, (i) Executive Order 13224 of September 23, 2001 entitled, “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed.  Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.


2.43.        Registration Rights.  No holder of securities of the Company (other
than Buyer and other holders of the Company’s securities who are parties to the
Registration Rights Agreement) has rights to the registration of any securities
of the Company because of the filing of the Registration Statement under the
Registration Rights Agreement or the issuance of the Purchased Shares hereunder.


2.44.        Accounts Receivable.  All of the Company’s and the Subsidiaries
accounts receivable reflected in the Company’s last filed Quarter Report on Form
10-Q constituted at that time a valid claim in the full amount thereof against
the debtor charged therewith on the books of the Company, and has been acquired
in the ordinary course of business.


2.45.        Relationships with Customers and Suppliers.  Except as set forth on
Section 2.45 of the Company Disclosure Schedule, neither the Company nor any of
the Subsidiaries is engaged in any dispute with any customer or supplier and, to
the Knowledge of the Company, no customer or supplier intends to terminate or
modify its business relations with the Company, in each case where the result of
such dispute, termination or modification is likely to result in a Material
Adverse Effect.


2.46.        Incentive Plan.  Prior to the date hereof, the Board (or a
committee thereof) has taken all necessary actions to adjust to reflect the
5-to-1 reverse stock split effected on March 31, 2015 (a) the total number of
shares of Common Stock available for issuance under the Cogentix Medical, Inc.
2015 Omnibus Incentive Plan (the “Plan”) from 12,500,000 to 2,500,000 shares of
Common Stock and (b) all outstanding Incentive Awards (as such term is defined
in the Plan) under the Plan.
 
-20-

--------------------------------------------------------------------------------

2.47.        Acknowledgement.  No event or circumstance has occurred or
information exists with respect to the Company or its business, properties,
liabilities, prospects, operations (including results thereof) or conditions
(financial or otherwise), which, under the 1934 Act or the rules and regulations
of the Principal Market, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly disclosed. 
The Company acknowledges and agrees that Buyer makes no and has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.



3. BUYER’S REPRESENTATIONS AND WARRANTIES.



Buyer represents and warrants to the Company that:


3.1.          Organization; Authority.  Buyer is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents to which
it is a party and otherwise to carry out its obligations hereunder and
thereunder.


3.2.          No Public Sale of Distribution.  Buyer is acquiring the Purchased
Shares, for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein,
Buyer does not agree, or make any representation or warranty, to hold any of the
Purchased Shares for any minimum or other specific term and reserves the right
to dispose of the Purchased Shares at any time in accordance with or pursuant to
a Registration Statement or an exemption under the 1933 Act.  Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Purchased Shares in violation of applicable
securities laws.


3.3.          Accredited Investor Status.  Buyer is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.


3.4.          Reliance on Exemptions.  Buyer understands that the Purchased
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of Buyer to
acquire the Purchased Shares.


3.5.          Information.  Buyer and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Purchased Shares
which have been requested by Buyer, including a copy of the Company’s most
recent Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and current
reports on Form 8-K, if any.  Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of, and receive answers from, the Company
concerning the offer and sale of the Purchased Shares and to obtain any
additional information Buyer has requested which is necessary to verify the
accuracy of the information furnished to Buyer concerning the Company and such
offering.  Buyer understands that its investment in the Purchased Shares
involves a high degree of risk.  Buyer has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Purchased Shares.  Buyer also
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon its own investigation and the express representations and
warranties of the Company set forth in Section 2 of this Agreement; and (b)
neither the Company nor any other Person has made any representation or warranty
as to the Company or this Agreement, except as expressly set forth in Section 2
of this Agreement.
 
-21-

--------------------------------------------------------------------------------

3.6.          No Governmental Review.  Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Purchased Shares or
the fairness or suitability of the investment in the Purchased Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Purchased Shares.


3.7.          Transfer or Resale.  Buyer understands that except as provided in
the Registration Rights Agreement and Section 4.3 hereof:  (i) the Purchased
Shares have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, or (B) Buyer shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to Buyer, in a form reasonably acceptable to the Company, to the effect
that such Purchased Shares to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration; (ii)
any sale of the Purchased Shares made in reliance on Rule 144 or Rule 144A
promulgated under the 1933 Act (or a successor rule thereto)(“Rule 144”) may be
made only in accordance with the terms of Rule 144, and further, if Rule 144 is
not applicable, any resale of the Purchased Shares under circumstances in which
the seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC promulgated thereunder; and (iii) neither the Company nor any other Person
is under any obligation to register the Purchased Shares under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.


3.8.          Validity; Enforcement.  This Agreement has been, and the other
Transaction Documents to which Buyer is a party, or will be upon delivery at the
Closing has been, duly and validly authorized, executed and delivered on behalf
of Buyer and each constitutes or, when delivered in accordance with the terms
hereof, will constitute, the legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


3.9.          No Conflicts.  The execution, delivery and performance by Buyer of
the Transaction Documents to which it is a party and the consummation by Buyer
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of Buyer, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which Buyer is a party or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of Buyer to perform its obligations hereunder.
 
-22-

--------------------------------------------------------------------------------

3.10.        Availability of Funds.  Buyer has all funds necessary to purchase
all the Purchased Shares to be issued under this Agreement and to timely
consummate the transactions contemplated herein.


3.11.        Manipulation of Price.  Buyer has not, and, to the Knowledge of
Buyer, no Person acting on its behalf has, directly or indirectly, (i) taken any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of Buyer to facilitate the sale or resale of any
securities of Buyer, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any securities of Buyer, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of Buyer.


3.12.        Illegal or Unauthorized Payments; Political Contributions.  Neither
Buyer nor, to Buyer’s Knowledge, any of the officers, directors, employees,
agents or other representatives of Buyer or any other business entity or
enterprise with which Buyer is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(a) as a kickback or bribe to any Person or (b) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of Buyer.


3.13.        Money Laundering.  Buyer is in compliance with, and have not
previously violated, the USA Patriot Act of 2001 and all other applicable U.S.
and non-U.S. anti-money laundering laws and regulations, including, without
limitation, the laws, regulations and executive orders and sanctions programs
administered by the U.S. Office of Foreign Assets Control, including, without
limitation, (i) Executive Order 13224 of September 23, 2001 entitled, “Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism” (66 Fed.  Reg. 49079 (2001)); and (ii) any
regulations contained in 31 CFR, Subtitle B, Chapter V.


3.14.        Legends. Buyer understands that, except as provided in Section 5.1,
certificates evidencing the Purchased Shares may bear any legend as required by
the Blue Sky laws of any state and a restrictive legend in substantially the
form set forth in Section 5.1.


3.15.        Ownership of Common Stock.  Buyer is not, nor at any time during
the last three (3) years has it been, and “interested stockholder” of the
Company as defined in Section 203 of the Delaware General Corporation Law. 
Buyer does not own (directly or indirectly, beneficially or of record) and is
not a party to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of, in each case, any shares of capital
stock of the Company (other than as contemplated by this Agreement and the
Voting Agreement).
 
-23-

--------------------------------------------------------------------------------

3.16.        Foreign Investors.  If the Buyer is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Buyer hereby represents that it
has satisfied itself as to the full observance of the laws of its jurisdiction
in connection with any invitation to subscribe for the Purchased Shares or any
use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Purchased Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Purchased Shares.  The Buyer’s subscription and payment
for and continued beneficial ownership of the Purchased Shares will not violate
any applicable securities or other laws of the Buyer’s jurisdiction.



4. COVENANTS.



4.1.          Best Efforts.  Buyer shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.  The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement.


4.2.          Corporate Examinations and Investigations.  Between the date
hereof and the Closing Date (or, if earlier, the date of termination of this
Agreement), the Company shall reasonably cooperate (and shall use commercially
reasonable efforts to cause the Company’s officers, employees, consultants,
agents, attorneys and accountants to reasonably cooperate) with Buyer and with
its counsel, accountants and representatives in the conduct of their due
diligence investigation of the Company, the Subsidiaries and their respective
businesses, assets and affairs, and, in connection with such due diligence
investigation, to grant Buyer and such representatives, during normal business
hours and upon reasonable notice, access to the properties, books and records
(including records relating to Company Intellectual Property), contracts,
employees, customers, creditors, landlords, vendors and suppliers of the Company
(the “Due Diligence Investigation”).  The Due Diligence Investigation shall not
modify any of the representations, warranties, covenants or agreements of the
Company under this Agreement or reduce Buyer’s right to pursue any and all
remedies available under this Agreement.  Notwithstanding the foregoing, the Due
Diligence Investigation by Buyer or its representatives shall not be conducted
in such a manner as to interfere unreasonably with the business or operations of
the Company or its Subsidiaries or otherwise result in any significant
interference with the prompt and timely discharge by the employees of the
Company or its Subsidiaries of their normal duties.  Neither the Company nor any
of its Subsidiaries shall be required to provide access to or to disclose
information where, in the reasonable good faith judgment of the Company, such
access or disclosure is reasonably likely to (i) jeopardize any attorney work
product or attorney-client privilege, (ii) contravene applicable law or (iii)
breach any contract to which the Company or its Subsidiaries is a party.
 
-24-

--------------------------------------------------------------------------------

4.3.          Proxy Statement; Other Required Company Filing; Company
Stockholders Meeting.


4.3.1.          The Company shall submit this Agreement and the transactions
contemplated hereby (including, without limitation, the issuance of the
Purchased Shares and the Pell Shares) to a vote of the Company’s stockholders at
a duly held meeting of such stockholders for such purpose (the “Company
Stockholders Meeting”).


4.3.2.          As reasonably promptly as practicable following the date of this
Agreement, the Company shall prepare and cause to be filed with the SEC a proxy
statement to be sent to the Company’s stockholders relating to the Company
Stockholders Meeting (together with any amendments or supplements thereto, the
“Proxy Statement”).  If the Company determines that it is required to file any
document other than the Proxy Statement with the SEC in connection with this
Agreement and the transactions contemplated hereby pursuant to applicable law
(such document, as amended or supplemented, an “Other Required Company Filing”),
then the Company shall as reasonably promptly as practicable prepare and file
such Other Required Company Filing with the SEC.  The Company shall use its
reasonable best efforts to cause the Proxy Statement and any Other Required
Company Filing to comply as to form and substance in all material respects with
the applicable requirements of the 1934 Act and the rules of the SEC and the
Principal Market.  Buyer shall furnish all information concerning Buyer and its
affiliates to the Company, and provide such other assistance, as may be
reasonably requested in connection with the preparation, filing and distribution
of the Proxy Statement and any Other Required Company Filing.  The Company shall
reasonably promptly notify Buyer upon the receipt of any comments from the SEC
or any request from the SEC for amendments or supplements to the Proxy Statement
or any Other Required Company Filing and shall provide Buyer with copies of all
non-routine correspondence between the Company and its representatives, on the
one hand, and the SEC, on the other hand, related to the Proxy Statement and any
Other Required Company Filing.  The Company shall use its reasonable best
efforts to respond as reasonably promptly as practicable to any comments from
the SEC with respect to the Proxy Statement and any Other Required Company
Filing, and Buyer will cooperate in connection therewith.  Notwithstanding the
foregoing, prior to filing or mailing the Proxy Statement (including any
amendment or supplement thereto) or any Other Required Company Filing or
responding to any comments of the SEC with respect thereto, the Company (i)
shall provide Buyer a reasonable opportunity to review and comment on the Proxy
Statement or Other Required Company Filing or response (including the proposed
final version of the Proxy Statement or Other Required Company Filing or
response) and (ii) shall consider in good faith all comments reasonably proposed
by Buyer.


4.3.3.          If, prior to the Closing Date, any change occurs with respect to
information supplied by Buyer for inclusion in the Proxy Statement or Other
Required Company Filing which is required to be described in an amendment of, or
a supplement to, the Proxy Statement or Other Required Company Filing, Buyer
shall promptly notify the Company of such event, and Buyer and the Company shall
cooperate in the prompt filing with the SEC of any necessary amendment or
supplement to the Proxy Statement or Other Required Company Filing, and as
required by law, in disseminating the information contained in such amendment or
supplement to the Company’s stockholders.  Nothing in this Section 4.3.3 shall
limit the obligations of any party under Section 4.3.1.
 
-25-

--------------------------------------------------------------------------------



4.3.4.          If prior to the Closing Date any event occurs with respect to
the Company or any Subsidiary, or any change occurs with respect to other
information supplied by the Company for inclusion in the Proxy Statement or
Other Required Company Filing, which is required to be described in an amendment
of, or a supplement to, the Proxy Statement or Other Required Company Filing,
the Company shall promptly notify Buyer of such event, and the Company shall as
reasonably promptly as practicable file any necessary amendment or supplement to
the Proxy Statement or Other Required Company Filing with the SEC and, as
required by law, disseminate the information contained in such amendment or
supplement to the Company’s stockholders.  Nothing in this Section 4.3.4 shall
limit the obligations of any party under Section 4.3.1.


4.3.5.          The Company shall, as reasonably promptly as practicable after
the SEC Clearance Date, duly call, establish a record date for, give notice of,
convene and hold the Company Stockholders Meeting, and use commercially
reasonable efforts to seek the Company Stockholder Approval by November 18,
2016.  Without the prior written consent of Buyer (which consent shall not be
unreasonably withheld, conditioned or delayed), the foregoing shall be the only
matters (other than procedural matters) which the Company shall propose to be
acted on by the holders of Company Common Stock at the Company Stockholders
Meeting.  In connection with the foregoing, the Company shall (i) file the
definitive Proxy Statement with the SEC and cause the definitive Proxy Statement
to be mailed to the Company’s stockholders as of the record date established for
the Company Stockholders Meeting as promptly as practicable (and in any event
within seven (7) Business Days) after the date on which the SEC confirms that it
has no further comments on the Proxy Statement (the “SEC Clearance Date”);
provided, that if the SEC has failed to affirmatively notify the Company within
ten (10) calendar days after the initial filing of the Proxy Statement with the
SEC that it will or will not be reviewing the Proxy Statement, then such date
shall be the “SEC Clearance Date”; and (ii) except to the extent the Board (or a
committee thereof) has made a Change of Recommendation, use commercially
reasonable efforts to solicit the Company Stockholder Approval and, through the
Board, recommend to its stockholders that they give the Company Stockholder
Approval (the “Board Recommendation”) and include the Board Recommendation in
the Proxy Statement.  Notwithstanding a Change of Recommendation by either the
Board (or a committee thereof), the Company shall be obligated to duly call,
establish a record date for, give notice of, convene and hold the Company
Stockholders Meeting and use commercially reasonable efforts to seek the Company
Stockholder Approval by November 18, 2016.   Notwithstanding anything to the
contrary in this Agreement, the Company may postpone or adjourn the Company
Stockholders Meeting only (i) with the consent of Buyer, (ii) for the absence of
a quorum, (iii) to allow reasonable additional time for any supplemental or
amended disclosure which the Company has determined in good faith is necessary
under applicable law and for such supplemental or amended disclosure to be
disseminated and reviewed by the Company’s stockholders prior to the Company
Stockholders Meeting or following an order or request from the SEC, or (iv) to
allow additional solicitation of votes in order to obtain the Company
Stockholder Approval.  Once the Company has established the record date for the
Company Stockholders Meeting, the Company shall not change such record date or
establish a different record date without the prior written consent of Buyer
(which consent shall not be unreasonably withheld, conditioned or delayed),
unless required to do so by applicable law.  In the event that the date of the
Company Stockholders Meeting as originally called is for any reason adjourned,
postponed or otherwise delayed, the Company agrees that unless Buyer shall have
otherwise approved in writing, it shall use commercially reasonable efforts to
implement such adjournment, postponement or other delay in such a way that the
Company does not establish a new record date for the Company Stockholders
Meeting, as so adjourned, postponed or delayed, except as required by applicable
law.
 
-26-

--------------------------------------------------------------------------------

4.4.          Form D and Blue Sky.  The Company shall file a Form D with respect
to the Purchased Shares as required under Regulation D and to provide a copy
thereof to Buyer promptly after such filing.  The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Purchased
Shares for sale to Buyer at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to Buyer on or prior to the Closing Date.  Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Purchased Shares required under all applicable securities laws (including,
without limitation, all applicable federal securities laws and all applicable
“Blue Sky” laws), and the Company shall comply with all applicable federal,
foreign, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Purchased Shares to Buyer.


4.5.          Reporting Status.  Until the date on which Buyer shall have sold
all of the Registrable Securities (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.


4.6.          Use of Proceeds.  The Company shall use the proceeds from the sale
of the Purchased Shares for general corporate purposes, for acquisition of
growth technologies in accordance with plans approved by the Board, and for
working capital.


4.7.          Financial Information.  The Company agrees to send the following
to Buyer during the Reporting Period unless the following are filed with the SEC
through the EDGAR system and are available to the public through the EDGAR
system, (i) within one (1) Business Day after the filing thereof with the SEC, a
copy of its Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, any
interim reports or any consolidated balance sheets, income statements,
stockholders’ equity statements and/or cash flow statements for any period other
than annual, any current reports on Form 8-K and any Registration Statements
(other than on Form S-8) or amendments filed pursuant to the 1933 Act, (ii) on
the same day as the release thereof, facsimile copies of all press releases
issued by the Company (provided that such press releases will be deemed
delivered if posted on the Company’s website within one (1) Business Day of
release thereof) and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.


4.8.          Listing.  The Company shall maintain the Common Stock’s listing or
designation for quotation (as the case may be) on the New York Stock Exchange,
the NYSE Amex, the Nasdaq Global Select Market, the Nasdaq Global Market or the
Nasdaq Capital Market (each, an “Eligible Market”).  Except as set forth in the
NASDAQ Letters, the Company shall not take any action which could be reasonably
expected to result in the delisting or suspension of the Common Stock on an
Eligible Market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4.8.
 
-27-

--------------------------------------------------------------------------------

4.9.          Disclosure of Transactions and Other Material Information.  The
Company shall, on or before 8:30 a.m., New York time, on the first (1st)
Business Day after the date of this Agreement, (i) issue a press release (the
“Press Release”) reasonably acceptable to Buyer disclosing all the material
terms of the transactions contemplated by the Transaction Documents and (ii)
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including all
attachments, the “8-K Filing”).  Subject to the foregoing, unless and until a
Change of Recommendation has occurred, neither the Company nor Buyer shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of Buyer, to make any press release or
other public disclosure with respect to such transactions (A) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (B) as is
required by applicable law and regulations (provided that in the case of clause
(A) Buyer shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release).


4.10.        Conduct of Business.  The business of the Company shall not be
conducted in violation of any law, ordinance or regulation of any governmental
entity, except where such violations would not result, either individually or in
the aggregate, in a Material Adverse Effect. Between the date of this Agreement
and the Closing, and except (i) for actions expressly contemplated by this
Agreement to be taken by the Company prior to Closing, (ii) as otherwise
required by applicable law, (iii) as set forth on Section 4.10 of the Company
Disclosure Schedule, or (iv) with the consent of Buyer, which consent shall not
be unreasonably withheld or delayed, the Company shall (and shall cause the
Subsidiaries to):


4.10.1.          conduct its business, operations, activities and practices in
the usual and ordinary course, consistent with past practices;


4.10.2.          except as set forth on Section 4.10 of the Company Disclosure
Schedule, not grant or otherwise make, or agree to grant or otherwise make, any
increase in the compensation payable or to become payable by it to any employees
of the Company or any Subsidiary;


4.10.3.          not sell or dispose of any of its assets used or useful in the
operation of its business (other than in the ordinary course of business
consistent with past practice);


4.10.4.          not enter into any agreement, other than in the ordinary course
of business;


4.10.5.          not cancel, waive or modify any claims or rights owned by, or
running in favor of, it, other than in the ordinary course of business;


4.10.6.          not permit the creation or attachment of any lien, encumbrance
or charge on any of its assets;
 
-28-

--------------------------------------------------------------------------------

4.10.7.          not incur any Indebtedness, or waive any rights of substantial
value, except in the ordinary course consistent with past practice or pursuant
to any existing agreements as in effect on the date hereof (it being
acknowledged and agreed that, without limiting the generality of the foregoing
exceptions, any short-term borrowings pursuant to such existing agreements to
fund working capital requirements shall be expressly permitted);


4.10.8.          except as set forth on Section 4.10 of the Company Disclosure
Schedule, not increase the salary or other compensation payable to any of its
executive officers or directors or the declaration, payment, commitment or
obligation of any kind for the payment by the Company of a bonus or other
additional salary or compensation to any such person, other than as consistent
with past practice of the Company or any Subsidiary; and


4.10.9.          not declare or pay any dividends or distributions of its cash
or property to its shareholders.


4.11.        Buyer Protective Provisions.  So long as Buyer holds no less than
20% of the Company’s issued and outstanding shares of Common Stock, the Company
shall not do any of the following without the prior approval of the Accelmed
Directors (as defined in the Voting Agreement):


4.11.1.          Dissolve the Company;


4.11.2.          Engage in any (i) merger, consolidation, transfer or conversion
involving the Company or any Subsidiary, (ii) exclusive license, mortgage,
pledge, lease, sale or any other disposition, in each case affecting
substantially all of the assets (as such term is used in Section 271 of the
Delaware General Corporation Law) of the Company or any Subsidiary, (iii)
transaction which results in the issuance or transfer of stock constituting in
the aggregate a majority of the equity of the Company or any Subsidiary, or (iv)
other similar business combination which under Delaware General Corporation Law
is subject to stockholder vote, in each case in a single transaction or a series
of related transactions;


4.11.3.          Change the size of the whole the Board;


4.11.4.          Incur any new Indebtedness (in a single transaction or a series
of related transactions) in excess of $10,000,000;


4.11.5.          Amend the provisions of the Certificate of Incorporation
related to the capital stock of the Company (including, without limitation,
changes to authorized number, or a reclassification, of the capital stock of the
Company).


4.12.        Additional Offering.  In the event the Company at any time proposes
to issue additional shares of its capital stock (or rights convertible or
exercisable into shares of capital stock), other than stock and options issued
to employees or directors of, or consultants or advisors to, the Company or any
of the Subsidiaries pursuant to a plan approved by the Board, Buyer shall have a
preemptive right to participate in any such issuance, allowing Buyer to purchase
such shares or rights, on terms and conditions no less favorable to Buyer as
those offered to any other offeree in such issuance, up to a percentage of the
total number of shares or rights offered by the Company in such issuance equal
to Buyer’s percentage ownership of the Company’s issued and outstanding shares
of capital stock immediately prior to such issuance.
 
-29-

--------------------------------------------------------------------------------

4.13.        No Solicitation.


4.13.1.          Upon the execution of this Agreement, the Company shall cease
any solicitation, encouragement, discussions or negotiations with any parties
(other than the Buyer) that may be ongoing with respect to any Acquisition
Proposal.  The Company agrees that it shall not, directly or indirectly,
solicit, initiate or knowingly facilitate or knowingly encourage (including by
way of furnishing information), or knowingly take any other action designed or
reasonably likely to facilitate or encourage, any inquiry with respect to, or
the making, submission or announcement of, any proposal that constitutes, or may
reasonably be expected to lead to, any Acquisition Proposal. Except as
specifically permitted in this Section 4.13, the Company agrees that it shall
not, directly or indirectly (i) participate in any discussion or negotiations
(including by way of furnishing information) regarding an Acquisition Proposal
with, or furnish any non-public information or access to its properties, books,
records or personnel to, any Person that has made or, to the Company's
Knowledge, is considering making an Acquisition Proposal, (ii) make a Change of
Recommendation, (iii) enter into any agreement providing for any Acquisition
Proposal (except for confidentiality agreements permitted under Section 4.13.3)
or (iv) resolve, propose or agree to any of the foregoing.


4.13.2.          Notwithstanding the provisions of Section 4.13.1, if the
Company receives an unsolicited Acquisition Proposal that the Board (or a
committee thereof) determines in good faith, after consultation with its outside
legal counsel and financial advisor, could reasonably be expected to result in a
Superior Proposal and, after consultation with its outside legal counsel, the
Board (or a committee thereof) determines that such action is required in order
for the directors to comply with their fiduciary duties under applicable law,
then the Company may take the following actions: (x) furnish non-public
information to the third party making such Acquisition Proposal (if, and only
if, prior to so furnishing such information, the Company receives from the third
party an executed confidentiality agreement) and (y) engage in discussions or
negotiations with such third party with respect to such Acquisition Proposal.


4.13.3.          From the date of this Agreement and until the earlier to occur
of the termination of this Agreement in accordance with Section 8.1 and the
Closing Date, the Company shall promptly (and in any event no later than forty
eight (48) hours) notify Buyer in writing if the Company receives (i) any
Acquisition Proposal or (ii) any offer, inquiry or request for discussions or
negotiations regarding any Acquisition Proposal.  Such notice must include (A)
the identity of the Person making such Acquisition Proposal, offer, inquiry or
request; and (B) a copy of such Acquisition Proposal or any such offer, inquiry
or request submitted in writing or, in the case of any such offer, inquiry or
request not made in writing, a summary of the material terms and conditions
thereof. Thereafter, the Company must keep Buyer reasonably informed, on a
prompt basis, of the status and terms of any such offer, inquiry, request or
Acquisition Proposal (including any updates or amendments thereto, and deliver
to Buyer copies thereof) and the status of any such discussions or negotiations
with respect thereto.
 
-30-

--------------------------------------------------------------------------------

4.13.4.          Other than in accordance with this Section 4.13.4 or Section
4.13.5, the Board (or a committee thereof) shall not (each of the following, a
“Change of Recommendation”) (i) change, qualify, withdraw or modify, or propose
publicly to change, qualify, withdraw or modify, in a manner adverse to Buyer,
the Board Recommendation, (ii) approve, adopt or recommend, or propose publicly
to approve, adopt or recommend, any Acquisition Proposal or (iii) enter into any
letter of intent, merger, acquisition or similar agreement with respect to any
Acquisition Proposal other than any confidentiality agreement to be entered into
by the Company as contemplated by Section 4.13.2 (a “Company Acquisition
Agreement”); provided, however, that, in response to the receipt of an
Acquisition Proposal that the Board (or a committee thereof) determines in good
faith, after consultation with its outside legal counsel and financial advisor,
constitutes a Superior Proposal, the Board (or a committee thereof) may, at any
time prior to the Company Stockholders Meeting, make a Change of Recommendation;
provided, however, that the Board (or a committee thereof) may not take such
action unless: (a) the Board (or a committee thereof) has concluded in good
faith, after consultation with its outside legal counsel, that such action is
required in order for the directors to comply with their fiduciary duties under
applicable law; (b) the Company notifies Buyer in writing at least four (4)
Business Days in advance, that the Board (or a committee thereof) intends to
effect a Change of Recommendation in connection with a Superior Proposal, which
notice shall specify the identity of the Person who made such Superior Proposal
and attach the most current version of such Company Acquisition Agreement; (c)
after providing such notice and prior to making such Change of Recommendation in
connection with a Superior Proposal, if requested by Buyer, the Company shall
negotiate in good faith with Buyer during such four (4) Business Day period to
make such revisions to the terms of this Agreement so that effecting such Change
of Recommendation would no longer be required in order for the directors to
comply with their fiduciary duties under applicable law; and (d) the Board (or a
committee thereof) shall have considered in good faith any changes to this
Agreement offered in writing by Buyer in a manner that would form a binding
contract if accepted by the Company and shall have determined in good faith,
after consultation with its outside legal counsel and financial advisor, that
the Superior Proposal would continue to constitute a Superior Proposal if such
changes offered in writing by the Buyer were to be given effect.


4.13.5.          Nothing in this Agreement shall prohibit or restrict the Board
(or a committee thereof) from making a Change of Recommendation to the extent
that it determines in good faith, after consultation with its outside legal
counsel, that effecting a Change of Recommendation would be required in order
for the directors to comply with their fiduciary duties under applicable law.


4.13.6.          Nothing contained in this Agreement shall prohibit the Company
or the Board (or a committee thereof) from disclosing to the Company’s
stockholders a position contemplated by Rules 14d-9 and 14e-2(a) promulgated
under the 1934 Act; provided, however, that neither the Company nor the Board
shall be permitted to recommend an Acquisition Proposal which is not a Superior
Proposal.


4.13.7.          For purposes of this Agreement, “Acquisition Proposal” means
any unsolicited bona fide written proposal made by a Person to acquire
beneficial ownership of 50% or more of the assets of, or 50% or more of the
Common Stock of, the Company pursuant to a merger, consolidation or other
business combination, sale of shares of stock, sale of assets, tender or
exchange offer or similar transaction involving the Company.  For purposes of
this Agreement, “Superior Proposal” means an Acquisition Proposal, which the
Board, acting in its good faith judgment (after consultation with its outside
legal counsel and financial advisor), determines is superior from a financial
point of view to the transactions contemplated by this Agreement taking into
account such factors and matters deemed relevant in good faith by the Board (or
any committee thereof), including the (a) identity of the Person making the
Acquisition Proposal; (b) likelihood of consummation in accordance with the
terms of such Acquisition Proposal; and (c) legal, financial (including the
financing terms), regulatory, timing and other aspects of such Acquisition
Proposal.
 
-31-

--------------------------------------------------------------------------------

4.14.        Passive Foreign Investment Company.  Each of BV and Ltd shall
conduct its business in such a manner as will ensure that it will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.


4.15.        Chairman of the Board; Options.  The Principal Accelmed Director
(as defined in the Voting Agreement), shall serve as Chairman of the Board (the
“Chairman”) (unless otherwise agreed by Buyer) until Buyer or its affiliates no
longer own 50% of the Purchased Shares.  The Company shall reimburse the
Chairman quarterly for (i) expenses incurred in connection with the Chairman’s
service to the Board for an amount not to exceed $32,000 annually and (ii)
reasonable and documented travel expenses incurred in connection with the
Chairman’s service to the Board.  Each Accelmed Director shall be entitled to
the same equity incentives granted by the Company to Pell in his capacity as a
Director (as defined in the Voting Agreement).


4.16.        Bylaws and Certificate of Incorporation.


4.16.1.          Within ten (10) business days following execution hereof, the
Company shall amend the Bylaws to reduce the required quorum for all
stockholders meetings to one-third (1/3) of all the issued and outstanding
shares of voting stock of the Company.


4.16.2.          After Closing, upon demand of Buyer, the Company shall take all
corporate actions (including taking commercially reasonable efforts to obtain
stockholder approval) necessary to amend and restate the Bylaws to read
substantially as set forth on Schedule 4.16.2 hereto, with such additional
changes as the Company’s Board of Directors, including the Accelmed Directors,
may approve.


4.16.3.          After Closing, upon demand of Buyer, the Company shall take all
corporate actions (including taking commercially reasonable efforts to obtain
stockholder approval) necessary to amend and restate the Certificate of
Incorporation to read substantially as set forth on Schedule 4.16.3 hereto, with
such additional changes as the Company’s Board of Directors, including the
Accelmed Directors, may approve.


5.
REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND.



5.1.          Legends.  Buyer understands that the Purchased Shares have been
issued pursuant to an exemption from registration or qualification under the
1933 Act and applicable state securities laws, and except as set forth below,
the Purchased Shares shall bear any legend as required by the “Blue Sky” laws of
any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
-32-

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE
HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR
ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


5.2.          Removal of Legends.  Certificates evidencing Purchased Shares
shall not be required to contain the legend set forth in Section 5.1 above or
any other legend (i) while a Registration Statement covering the resale of such
Purchased Shares is effective under the 1933 Act, (ii) following any sale of
such Purchased Shares pursuant to Rule 144 (assuming the transferor is not an
affiliate of the Company), (iii) if such Purchased Shares are eligible to be
sold, assigned or transferred under Rule 144 (provided that Buyer provides the
Company with reasonable assurances that such Purchased Shares are eligible for
sale, assignment or transfer under Rule 144 which shall not include an opinion
of counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that Buyer provides the Company with an opinion
of counsel to Buyer from reputable counsel to the effect that such sale,
assignment or transfer of the Purchased Shares may be made without registration
under the applicable requirements of the 1933 Act or (v) if such legend is not
required under applicable requirements of the 1933 Act (including, without
limitation, controlling judicial interpretations and pronouncements issued by
the SEC).


6.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.



6.1.          The obligation of the Company hereunder to issue and sell the
Purchased Shares at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing Buyer with prior written notice
thereof:


6.1.1.          Buyer shall have executed each of the other Transaction
Documents to which it is a party and delivered the same to the Company.


6.1.2.          Buyer shall have delivered to the Company the Purchase Price at
the Closing by wire transfer of immediately available funds pursuant to the wire
instructions provided by the Company.
 
-33-

--------------------------------------------------------------------------------

6.1.3.          The representations and warranties of Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date), and Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Buyer at or prior to
the Closing Date, and Buyer shall have delivered a certificate in form
reasonably acceptable to the Company and signed by an executive officer of Buyer
to the effect that this condition has been satisfied.


6.1.4.          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin or prohibit or otherwise materially adversely
affect any of the transactions contemplated by the Transaction Documents.


6.1.5.          The Company Stockholder Approval shall have been obtained.


6.1.6.          The Pell Debt Conversion shall have been effected.


6.1.7.          Buyer shall have delivered to the Company such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement reasonably required to consummate the transactions contemplated
hereby.



7. CONDITIONS TO BUYER’S OBLIGATION TO PURCHASE.



7.1.          The obligation of Buyer hereunder to purchase the Purchased Shares
at the Closing is subject to the satisfaction, at or before Closing Date, of
each of the following conditions, provided that these conditions are for Buyer’s
sole benefit and may be waived by Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:


7.1.1.          The Company shall have duly executed and delivered to Buyer each
of the Transaction Documents to which it is a party.


7.1.2.          The Company and Lewis C. Pell (“Pell”) shall have delivered to
Buyer a duly executed copy of the conversion agreement in the form attached
hereto as Schedule 7.1.2, pursuant to which, all the outstanding payment
obligations of the Company as of immediately prior to the Closing to Pell shall
have been cancelled or exchanged into shares of Common Stock, reflecting a price
per share of no less than $1.67 (rounded up to the nearest whole share) (the
“Pell Debt Conversion”, and the shares of Common Stock issued to Pell pursuant
thereto, the “Pell Shares”).


7.1.3.          Pell shall have delivered to Buyer a duly executed copy of the
Voting Agreement in the form attached hereto as Schedule 7.1.3 (the “Voting
Agreement”).
 
-34-

--------------------------------------------------------------------------------

7.1.4.          The Company shall have duly executed and delivered to Buyer the
Registration Rights Agreement in the form attached hereto as Schedule 7.1.4 (the
“Registration Rights Agreement”)


7.1.5.          The Board shall have approved this Agreement, the purchase by
Buyer of the Purchased Shares, and the other matters contemplated by the
Transaction Documents.


7.1.6.          The Company shall have obtained the Company Stockholder
Approval.


7.1.7.          The Company shall have delivered to Buyer a certificate
evidencing the good standing of the Company and each Subsidiary in the State of
Delaware, issued by the Delaware Secretary of State as of a date within ten (10)
days of the Closing Date.


7.1.8.          The Company shall have delivered to Buyer a certificate
evidencing the Company’s and each Subsidiary’s foreign qualification and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company and each such Subsidiary conducts business and
is required to so qualify, as of a date within ten (10) days of the Closing.


7.1.9.          Each and every representation and warranty of the Company shall
be true and correct in all material respects as of the date when made and as of
the Closing Date as though originally made at that time (except for
representations and warranties that speak as of a specific date, which shall be
so true and correct as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date, including, without limitation the
issuance of the Purchased Shares at the Closing as required by the Transaction
Documents, and the Company shall have delivered a certificate in form reasonably
acceptable to Buyer, signed by an executive officer of the Company to the effect
that this condition has been satisfied.


7.1.10.          The Company shall have delivered to Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding on the Closing Date immediately prior to the Closing.


7.1.11.          Except for the NASDAQ Letters,  (a) the Common Stock (i) shall
be designated for quotation on the Principal Market and (ii) shall not have been
suspended, as of the Closing Date, by the SEC or the Principal Market from
trading on the Principal Market nor shall suspension by the SEC or the Principal
Market have been threatened, as of the Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum maintenance
requirements of the Principal Market; (b) since the date of this Agreement, the
Company shall have timely complied (without regard to any extensions) with all
filing and reporting obligations under the federal securities laws; and (c) the
Company is in compliance with all requirements in order to maintain quotation on
the Principal Market (including reporting requirements under the 1934 Act).


7.1.12.          Buyer shall have received evidence reasonably acceptable to
Buyer to the effect that immediately after giving effect to the Closing, Pell
and Buyer shall collectively own a majority of the outstanding Common Stock.
 
-35-

--------------------------------------------------------------------------------

7.1.13.          No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents, and no actions, suits or proceedings shall be in progress or pending
by any Person that seeks to enjoin, prohibit or otherwise materially adversely
affect any of the transactions contemplated by the Transaction Documents.


7.1.14.          Since the date of execution of this Agreement, no events or
series of related events shall have accrued resulting in a Material Adverse
Effect, and the Company shall not have filed nor be subject to any bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings for
relief under any bankruptcy law or any law for the relief of debtors instituted
by or against the Company.


7.1.15.          The Company shall have all certificates, marks and other
registrations necessary under all applicable laws to sell any and all products
of the Company in the United States, Europe and any other countries in which the
Company’s products are being sold as of the date hereof, the absence of which,
either individually or in the aggregate, would be reasonably likely to have a
Material Adverse Effect.


7.1.16.          The Company shall have timely submitted to Nasdaq a plan to
regain compliance with Nasdaq’s requirement to have a Board of Directors with at
least a majority of independent directors, as required under the NASDAQ Letter
dated July 21, 2016, and Nasdaq shall not have raised any objections to such
plan.


7.1.17.          The Company shall have delivered to Buyer such other documents,
instruments or certificates relating to the transactions contemplated by this
Agreement reasonably required to consummate the transactions contemplated
hereby.



8. TERMINATION.



8.1.          Termination.  Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the
Closing:


8.1.1.          By either Buyer or the Company if the Closing has not occurred
by December 22, 2016 (the “Last Closing Date”); provided, that if all conditions
to Buyer’s obligations to purchase set forth in Section 7.1 other than the
condition set forth in Section 7.1.15 have been satisfied (or waived by Buyer)
at or prior to the Last Closing Date, at Buyer’s option, the Last Closing Date
shall be extended until two (2) business days after notice by the Company to
Buyer that such condition was either satisfied or not capable of being
satisfied; provided the terminating party is not then in breach of this
Agreement; 


8.1.2.          By the mutual written consent of Buyer and the Company;


8.1.3.          By Buyer in the event of any breach in any material respect by
the Company of any of its representations, warranties, covenants or agreements
contained herein if  either (i) such breach cannot be cured, or (ii) if it can
be cured, such breach has not been cured prior to 5:00 p.m. on the date
immediately preceding the Last Closing Date;
 
-36-

--------------------------------------------------------------------------------

8.1.4.          By the Company in the event of any breach by Buyer of any
representation, warranty, covenant or agreement contained herein if either (i)
such breach cannot be cured or (ii) if it can be cured, such breach has not been
cured prior to 5:00 p.m. on the date immediately preceding the Last Closing
Date;


8.1.5.          By Buyer if the Company Stockholder Approval has not been
obtained by the Last Closing Date;


8.1.6.          By Buyer or the Company if any court of competent jurisdiction
in the United States or other governmental entity will have issued a final and
non-appealable order, decree or ruling permanently restraining, rejoining or
otherwise prohibiting the consummation of any material transaction contemplated
herein; or


8.1.7.          By the Buyer prior to the Company Stockholder Meeting if the
Board (or a committee thereof) shall have made a Change of Recommendation;
provided that Buyer shall only have the right to terminate this Agreement under
this Section 8.1.7 until the later of (i) 5:00 pm on the fifth (5th) Business
Day following the date the Change of Recommendation has been made or (ii)
fifteen (15) calendar days before the date of the Company Stockholders Meeting.


8.2.          Consequences of Termination.


8.2.1.          Except as otherwise expressly set forth in this Agreement, if
this Agreement is terminated pursuant to Section 8.1 all parties’ respective
obligations hereunder shall then terminate, except that each party shall retain
the right to pursue any and all remedies available hereunder or otherwise
against any other party by reason of such other party’s willful breach of any of
its representations, warranties or covenants herein or fraud prior to such
termination, which right shall survive the termination of this Agreement and
shall remain in full force and effect.


8.2.2.          If this Agreement is terminated pursuant to Section 8.1.5
(without a Change of Recommendation having occurred), then the Company shall pay
Buyer, by wire transfer of immediately available funds within two (2) Business
Days after such termination, a fee in the amount of five hundred thousand
dollars ($500,000).  Subject to such timely payment, and subject to Section
8.2.1, the Company shall not be required to pay the Buyer’s Fees and Expenses
pursuant to Section 9.12.


8.2.3.          If this Agreement is terminated by the Buyer pursuant to Section
8.1.7, then the Company shall pay Buyer, by wire transfer of immediately
available funds within two (2) Business Days after such termination, a fee of
one million dollars ($1,000,000) (the “Breakup Fee”).  Subject to the payment of
the Breakup Fee, and subject to Section 8.2.1, the Company shall not be required
to pay the Buyer’s Fees and Expenses pursuant to Section 9.12.


8.2.4.          Except as otherwise provided in Section 8.2.1, upon termination
of this Agreement pursuant to Section 8.1, the Company, the Subsidiaries or any
affiliates thereof shall not have any further monetary liability to Buyer or any
affiliates thereof relating to or arising out of this Agreement or the
transactions contemplated by this Agreement or in respect of any representations
or warranties made or alleged to be made in connection herewith, whether at law,
in contract, in tort, equity or otherwise, except for the payment of any amounts
required to be paid pursuant to Sections 8.2.2, 8.2.3 or 9.12.
 
-37-

--------------------------------------------------------------------------------

9. MISCELLANEOUS.



9.1.          Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement and
the other Transaction Documents shall be governed by the internal laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state courts of the State of Delaware, for the adjudication
of any dispute hereunder or under any of the other Transaction Documents or in
connection herewith or therewith or with any transaction contemplated hereby or
thereby or discussed herein or therein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. 
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


9.2.          Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.


9.3.          Headings; Gender.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.  Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof.  The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found.


9.4.          Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties. 
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
-38-

--------------------------------------------------------------------------------

9.5.          Entire Agreement; Amendments.  This Agreement, the other
Transaction Documents and the schedules and exhibits expressly attached hereto
and thereto supersede all other prior oral or written agreements between Buyer,
the Company, its affiliates and Persons acting on its behalf solely with respect
to the matters contained herein and therein, and this Agreement, the other
Transaction Documents, and the schedules and exhibits expressly attached hereto
and thereto contain the entire understanding of the parties solely with respect
to the matters covered herein and therein.  For clarification purposes, the
Recitals are part of this Agreement.  No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and Buyer. 
No waiver shall be effective unless it is in writing and signed by an authorized
representative of the waiving party.  The Company has not, directly or
indirectly, made any agreements with Buyer relating to the terms or conditions
of the transactions contemplated by the Transaction Documents except as set
forth in the Transaction Documents.  Without limiting the foregoing, the Company
confirms that, except as set forth in this Agreement, Buyer has not made any
commitment or promise or has any other obligation to provide any financing to
the Company or otherwise.  As a material inducement for Buyer to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted by Buyer, any of its
advisors or any of its representatives, or any information provided by or on
behalf of the Company to Buyer shall affect Buyer’s right to rely on, or shall
modify or qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document, provided, that, Buyer shall not be entitled to seek
damages for a breach of the Company’s representations and warranties contained
in this Agreement or any other Transaction Document to the extent such damages
resulted from a breach of which Buyer had knowledge of prior to the date hereof
and (ii) unless a provision of this Agreement or any other Transaction Document
is expressly preceded by the phrase “except as disclosed in the SEC Documents,”
nothing contained in any of the SEC Documents shall affect Buyer’s right to rely
on, or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement or any
other Transaction Document.


9.6.          Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, if
delivered personally; (ii) when sent, if sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) when sent, if sent by e-mail (provided
that such sent e-mail is kept on file (whether electronically or otherwise) by
the sending party and the sending party does not receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient) and (iv) if sent by overnight courier service,
one (1) Business Day after deposit with an overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same.  The addresses, facsimile numbers and e-mail addresses for such
communications shall be:
 
-39-

--------------------------------------------------------------------------------

If to the Company:
 
Cogentix Medical, Inc.
5420 Feltl Road
Minnetonka, MN 55343

 
Telephone:
678.427.9065

 
Facsimile:
866.255.4522

 
Attention:
Darin Hammers

 
With a copy (for informational purposes only) to:
 
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036
Email: sbressman@proskauer.com
Telephone:
212.969.3000

Facsimile:
212.969.2200

Attention:
Stuart Bressman, Esq.



If to Buyer, to its address, facsimile number or e-mail address set forth below:


Accelmed Growth Parties, L.P.
c/o: Accelmed Growth Partners Management Ltd.
6 Hachoshlim St. 6th floor
Herzliya Pituach, 46120
Email: Uri@accelmed.com
Telephone:
972.9.788.5599

Attention:
Uri Geiger, Managing Director



with a copy (for informational purposes only) to:
 
Pepper Hamilton LLP
1313 North Market Street, Suite 5100
Wilmington, DE  19801
Telephone:
302.777.6564

Facsimile:
302.397.2717

E-mail: straussb@pepperlaw.com
Attention:
Benjamin Strauss, Esq.



or to such other address, facsimile number or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (iii) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (i), (ii)
or (iv) above, respectively.  A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (iii) above.
 
-40-

--------------------------------------------------------------------------------

9.7.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and its successors and assigns, including,
as contemplated below, any assignee of any of the Purchased Shares.  The Company
shall not assign this Agreement or any rights or obligations hereunder without
the prior written consent of Buyer.


9.8.          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and its permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.


9.9.          Survival.  The representations, warranties, agreements and
covenants shall survive the Closing, except that if a claim is not made in
respect of a particular representation or warranty within two (2) years of the
date hereof, such representation or warranty will expire at such time.


9.10.          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


9.11.          Indemnification.  In consideration of Buyer’s execution and
delivery of the Transaction Documents and acquiring the Purchased Shares
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless Buyer, its affiliates, and their respective stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and
disbursements, (collectively the “Losses”) incurred by any Indemnitee as a
result of, or arising out of, or relating to, any claim (whether direct or
derivative) of a breach of fiduciary duty by the Board (or any committee
thereof),  or by any director or by any stockholder, in connection with this
Agreement and the transactions contemplated herein; provided, however, that the
Indemnitees shall not be entitled to seek indemnification under this Section
9.11 until the aggregate amount of all Losses exceed $100,000 in the aggregate,
and then the Indemnitees shall only be entitled to indemnification for Losses in
excess of such amount; and provided, further, that the aggregate amount of all
payments to which the Indemnitees shall be entitled to receive pursuant to this
Section 9.11 shall in no event exceed the Purchase Price.
 
-41-

--------------------------------------------------------------------------------

9.12.        Fees and Expenses.  Except as otherwise provided in this Agreement,
each party to this Agreement shall bear all fees and expenses incurred by such
party in connection with, relating to or arising out of the negotiation,
preparation, execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein, including financial
advisors', attorneys', accountants' and other professional fees and expenses,
whether or not the Closing shall have occurred; provided, that the Company shall
reimburse Buyer for its legal, consulting, due diligence and administrative
costs related to the transactions contemplated herein, including the reasonable
legal fees, disbursements and related charges of Buyer’s counsel (the “Buyer’s
Fees and Expenses”) in an aggregate amount not to exceed four hundred thousand
dollars ($400,000) at the earliest of (i) the Closing, or  (ii) the termination
of this Agreement for any reason other than by reason of a breach of this
Agreement by Buyer.  Without limiting the generality of the foregoing, at
Closing Buyer may set-off the Buyer’s Fees and Expenses against the Purchase
Price.


9.13.        Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.  No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.  Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for stock dividends, stock
splits, stock combinations and other similar transactions that occur with
respect to the Common Stock after the date of this Agreement.


9.14.        Remedies.  Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law. 
Furthermore, the parties recognize that in the event any party fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the other
party.  The parties agree therefore that either party shall be entitled to seek
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security.  Without limiting the generality of the foregoing, either party
shall have the right to seek specific performance of this Agreement, including
the Closing and the performance by the other party of all other actions
contemplated herein.


9.15.        Exercise of Right.  No delay or omission to exercise any right,
power, or remedy accruing to any party upon any breach or default of another
party under this Agreement shall impair any such right, power, or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent, or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing or as provided in this Agreement.  All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.


[signature pages follow]
 
-42-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Buyer and the Company has caused its signature page
to this Agreement to be duly executed as of the date first written above.
 

 
COMPANY:
       
COGENTIX MEDICAL, INC.
       
By:
 
Name:
   
Title:
         
BUYER:
         
ACCELMED GROWTH PARTNERS, L.P.
 
By: Accelmed Growth Partners Management Ltd.,
 
its Manager
       
By:
   
Name:
Uri Geiger  
Title:
Managing Partner

 
[Signature page to Securities Purchase Agreement]
 
-43-

--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS
 
Defined Term
 
Section
1933 Act
Recitals
1934 Act
Section 2.6
8-K Filing
Section 4.9
Agreement
Preamble
Acquisition Proposal
Section 4.13.7
Board
Recitals
Board Recommendation
Section 4.3.5
Breakup Fee
Section 8.2.3
Business Day
Section 1.2
Buyer
Preamble
Buyer’s Fees and Expenses
Section 9.12
BV
Section 2.1
Bylaws
Section 2.17
Certificate of Incorporation
Section 2.17
Chairman
Section 4.15
Change of Recommendation
Section 4.13.4
Closing
Section 1.2
Closing Date
Section 1.2
Code
Section 2.31
Common Stock
Recitals
Company
Preamble
Company Disclosure Schedule
Section 2
Company Intellectual Property
Section 2.25.1
Company Product
Section 2.26.1
Company Real Property
Section 2.24
Company Stockholder Approval
Section 2.2
Company Stockholders Meeting
Section 4.3.1
Competent Authority
Section 2.26.1
Due Diligence Investigation
Section 4.2
Eligible Market
Section 4.8
Environmental Laws
Section 2.28
EU Regulatory Entity
Section 2.26.1
FDA
Section 2.26.1
Hazardous Materials
Section 2.28
Healthcare Laws
Section 2.27
Indebtedness
Section 2.11
Insolvent
Section 2.11
Knowledge
Section 2.25.4
Last Closing Date
Section 8.1.1
LLC
Section 2.1
Losses
Section 9.11

 
Index of Defined Terms-1
 

--------------------------------------------------------------------------------

Defined Term
 
Section
Ltd
Section 2.1
Material Adverse Effect
Section 2.1
Medical Regulation
Section 2.26.1
NASDAQ Letters
Section 2.13
Other Required Company Filing
Section 4.3.2
Owned Real Property
Section 2.24
Pell
Section 7.1
Pell Debt Conversion
Section 7.1
Pell Shares
Section 7.1
Person
Section 2.1
Personal Information
Section 2.30
Plan
Section 2.46
Press Release
Section 4.9
Principal Market
Recitals
Proxy Statement
Section 4.3.2
Purchase Price
Section 1.1
Purchased Shares
Section 1.1
Registrable Securities
Section 2.5
Registration Rights Agreement
Section 7.1.4
Registration Statement
Section 2.2
Regulation D
Recitals
Rented Real Property
Section 2.24
Reporting Period
Section 4.5
Rule 144
Section 3.7
SEC
Recitals
SEC Clearance Date
Section 4.3.5
SEC Documents
Section 2.10
Subsidiaries
Section 2.1
Superior Proposal
Section 4.13.7
Transaction Documents
Section 2.2
Voting Agreement
Section 7.1.3

 
Index of Defined Terms-2
 
 

--------------------------------------------------------------------------------